Exhibit 10.11
 
 
CREDIT FACILITY PROVIDING FOR A
US$170,000,000
SENIOR SECURED CREDIT FACILITY
TO BE MADE AVAILABLE TO
RIGDON MARINE CORPORATION
BY
DVB BANK NV,
as Underwriter, Arranger, Agent, Security Trustee, Swap Bank and Book Manager,
and the Banks and Financial Institutions
identified on Schedule 1, as Lenders
 
 
as of December 28, 2005

 



--------------------------------------------------------------------------------



 



CONTENTS

                      PAGE  
 
            1. DEFINITIONS     1  
1.1
  Specific Definitions     1  
1.2
  Computation of Time Periods; Other Definitional Provisions     13  
1.3
  Accounting Terms     13  
1.4
  Certain Matters Regarding Materiality     14  
1.5
  Forms of Documents     14  
1.6
  General Conditions     14   2. REPRESENTATIONS AND WARRANTIES     14  
2.1
  Representations and Warranties     14  
(a)
  Due Organization and Power     14  
(b)
  Authorization and Consents     14  
(c)
  Binding Obligations     14  
(d)
  No Violation     14  
(e)
  Litigation     15  
(f)
  No Default     15  
(g)
  Vessels     15  
(h)
  Insurance     15  
(i)
  Financial Information     15  
(j)
  Tax Returns     16  
(k)
  ERISA     16  
(l)
  Chief Executive Office     16  
(m)
  Foreign Trade Control Regulations     16  
(n)
  Environmental Matters and Claims     16  
(o)
  Compliance with ISM Code, ISPS Code and MTSA     17  
(p)
  No Threatened Withdrawal of DOC, ISSC or SMC     17  
(q)
  Liens     17  
(r)
  Funded Debt     17  
(s)
  Survival     17   3.THE ADVANCES     17  
3.1
  Availability     17  
3.2
  Receipt of Funds     18  
3.3
  Drawdown Notice     18  
3.4
  Effect of Drawdown Notice     18  
3.5
  Notation of Advances     19   4. CONDITIONS     19  
4.1
  Conditions Precedent to the Effectiveness of this Credit Facility Agreement  
  19  
(a)
  Corporate Authority     19  
(b)
  The Credit Facility Agreement, the Note Pledge     19  
(c)
  Environmental Claims     20  
(d)
  Fees     20  
(e)
  Account     20  
(f)
  Compliance Certificate     20  
(g)
  Building Contracts     20  
(h)
  Subordination Agreement     20  

i



--------------------------------------------------------------------------------



 



                      PAGE  
 
           
(i)
  Subordinated Mortgage     20  
(j)
  Legal Opinions     20  
4.2
  Further Conditions Precedent     20  
(a)
  Drawdown Notice     20  
(b)
  The Vessels     20  
(c)
  Vessel Documents     21  
(d)
  Representations and Warranties     21  
(e)
  No Event of Default     21  
(f)
  No Change in Laws     21  
(g)
  No Material Adverse Effect     21  
(h)
  Vessel Liens     21  
(i)
  Charters; Pooling Agreements     22  
(j)
  ISM DOC and ISSC     22  
(k)
  Legal Opinions     22  
4.3
  Breakfunding Costs     22  
4.4
  Satisfaction after Drawdown     22   5. REPAYMENT AND PREPAYMENT     22  
5.1
  Repayment     22  
5.2
  Voluntary Prepayment; No Re-borrowing     23  
5.3
  Mandatory Prepayment; Sale or Loss of Vessel     23  
5.4
  Interest and Costs with Prepayments/Application of Prepayments     23   6.
INTEREST AND RATE     23  
6.1
  Applicable Rate     23  
6.2
  Default Rate     24  
6.3
  Interest Periods     24  
6.4
  Interest Payments     24   7. PAYMENTS     24  
7.1
  Place of Payments, No Set Off     24  
7.2
  Tax Credits     25  
7.3
  Sharing of Setoffs     25  
7.4
  Computations; Banking Days     25   8. EVENTS OF DEFAULT     26  
8.1
  Events of Default     26  
(a)
  Non-Payment of Principal     26  
(b)
  Non-Payment of Interest or Other Amounts     26  
(c)
  Representations     26  
(d)
  Mortgage     26  
(e)
  Covenants     26  
(f)
  Funded Debt     26  
(g)
  Bankruptcy     27  
(h)
  Termination of Operations; Sale of Assets     27  
(i)
  Judgments     27  
(j)
  Inability to Pay Debts     27  
(k)
  Change in Financial Position     27  
(l)
  Change in Control     27  
(m)
  Cross-Default     27  
(n)
  ERISA Debt     27  
8.2
  Indemnification     28  

ii



--------------------------------------------------------------------------------



 



                      PAGE  
 
           
8.3
  Application of Moneys     28   9. COVENANTS     28  
9.1
  Affirmative Covenants     28  
(a)
  Performance of Agreements     29  
(b)
  Notice of Default, etc     29  
(c)
  Obtain Consents     29  
(d)
  Financial Information     29  
(e)
  Vessel Valuations     30  
(f)
  Corporate Existence     30  
(g)
  Books and Records     30  
(h)
  Taxes and Assessments     30  
(i)
  Inspection     30  
(j)
  Inspection and Survey Reports     30  
(k)
  Compliance with Statutes, Agreements, etc     30  
(l)
  Environmental Matters     31  
(m)
  ERISA     31  
(n)
  Vessel Management     31  
(o)
  ISM Code, ISPS Code and MTSA Matters     31  
(p)
  Brokerage Commissions, etc     31  
(q)
  Deposit Accounts; Assignment     31  
(r)
  Insurance     31  
9.2
  Negative Covenants     32  
(a)
  Liens     32  
(b)
  Change in Business     32  
(c)
  Change in Flag, Class, Management or Ownership     32  
(d)
  Sale or Pledge of Shares     32  
(e)
  Sale of Assets     32  
(f)
  Changes in Offices or Names     33  
(g)
  Consolidation and Merger     33  
(h)
  Change Fiscal Year     33  
(i)
  Limitations on Ability to Make Distributions     33  
(j)
  Use of Corporate Funds     33  
(k)
  No Money Laundering     33  
(l)
  Restricted Payment/Restricted Investments     33  
9.3
  Financial Covenants     34  
(a)
  Consolidated Net Worth     34  
(b)
  Fixed Charge Coverage     34  
(c)
  Limitation on Funded Debt     34  
(d)
  Limitation on Subsidiary Debt     34  
9.4
  Asset Maintenance     34   10. ASSIGNMENT     34   11. ILLEGALITY, INCREASED
COST, NON-AVAILABILITY, ETC     35  
11.1
  Illegality     35  
11.2
  Increased Costs     35  
11.3
  Replacement of Lender or Participant     36  
11.4
  Nonavailability of Funds     37  
11.5
  Lender’s Certificate Conclusive     37  
11.6
  Compensation for Losses     37  

iii



--------------------------------------------------------------------------------



 



                      PAGE  
 
            12. CURRENCY INDEMNITY     37  
12.1
  Currency Conversion     37  
12.2
  Change in Exchange Rate     38  
12.3
  Additional Debt Due     38  
12.4
  Rate of Exchange     38   13. FEES AND EXPENSES     38  
13.1
  Fees     38  
13.2
  Expenses     38   14. APPLICABLE LAW, JURISDICTION AND WAIVER     39  
14.1
  Applicable Law     39  
14.2
  Jurisdiction     39  
14.3
  WAIVER OF JURY TRIAL.     39   15. THE AGENTS     39  
15.1
  Appointment of Agents     39  
15.2
  Security Trustee as Trustee     39  
15.3
  Distribution of Payments     40  
15.4
  Holder of Interest in Note     40  
15.5
  No Duty to Examine, Etc     40  
15.6
  Agents as Lenders     40  
15.7
  Acts of the Agents     40  
15.8
  Certain Amendments     41  
15.9
  Assumption re Event of Default     41  
15.10
  Limitations of Liability     42  
15.11
  Indemnification of the Agents     42  
15.12
  Consultation with Counsel     42  
15.13
  Resignation     42  
15.14
  Representations of Lenders     43  
15.15
  Notification of Event of Default. The Facility     43   16. NOTICES AND
DEMANDS     43  
16.1
  Notices     43   17. MISCELLANEOUS     44  
17.1
  Time of Essence     44  
17.2
  Unenforceable, etc., Provisions - Effect     44  
17.3
  References     44  
17.4
  Further Assurances     44  
17.5
  Prior Agreements, Merger     44  
17.6
  Entire Agreement; Amendments     44  
17.7
  Indemnification     45  
17.8
  Headings     45  
17.9
  Customer Identification     45  

iv



--------------------------------------------------------------------------------



 



                 
 
SCHEDULE        
 
  1    
The Lenders and the Initial Commitments
  2    
The Vessels
  3    
Disclosure
  4    
Approved Ship Brokers
  5    
General Conditions
       
 
EXHIBITS        
 
  A    
Form of Note
  B    
Form of United States Mortgage
  C    
Form of Earnings Assignment
  D    
Form of Insurances Assignment
  E    
Form of Builder’s Warranties Assignment
  F    
Form of Assignment and Assumption Agreement
  G    
Form of Compliance Certificate
  H    
Form of Drawdown Notice
  I    
Form of Interest Notice
  J    
Form of Account Pledge
  K    
Form of Subordination Agreement

 



--------------------------------------------------------------------------------



 



SENIOR SECURED CREDIT FACILITY
THIS SENIOR SECURED CREDIT FACILITY AGREEMENT (this “Credit Facility Agreement”)
is made as of the 28 day of December, 2005, by and among (1) RIGDON MARINE
CORPORATION, a corporation incorporated under the laws of the State of Delaware
(the “Borrower”), (2) the banks and financial institutions listed on Schedule 1,
as lenders (together with any bank or financial institution which becomes a
Lender pursuant to Article 10, the “Lenders”), and (3) DVB BANK NV, (“DVB”), as
underwriter, arranger, swap bank, book manager, facility agent for the Lenders
(in such capacity, the “Facility Agent”) and security trustee for the Lenders (
in such capacity, the “Security Trustee”).
WITNESSETH THAT:
     WHEREAS, the Borrower wishes to (i) partially finance the delivery
installments and acquisition costs of various vessels currently under
construction and to be delivered to the Borrower pursuant to the Building
Contract and (ii) re-finance existing indebtedness with respect to certain
vessels owned by the Borrower;
     WHEREAS, at the request of the Borrower, the Facility Agent and the
Security Trustee have agreed to serve in such capacities under the terms of this
Credit Facility Agreement and the Lenders have agreed to provide to the Borrower
a senior secured credit facility in the amount of up to the lesser of
(i) US$170,000,000 and (ii) 70% of the Fair Market Value of the Vessels (as such
terms are defined below);
     NOW, THEREFORE, in consideration of the premises set forth above, the
covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as set forth below:
1. DEFINITIONS
     1.1 Specific Definitions. In this Credit Facility Agreement the words and
expressions specified below shall, except where the context otherwise requires,
have the meanings attributed to them below:

     
“Acceptable Accounting Firm”
  means UHY Mann Frankfort Stein & Lipp of 12 Greenway Plaza, Suite 1202,
Houston, Texas, or such other recognized international accounting firm as shall
be approved by the Agent, such approval not to be unreasonably withheld;
 
   
“Account Pledge”
  means the pledge agreement to be executed by the Borrower in favor of the
Security Trustee in respect of the Operating Account pursuant to Section 4.1(b),
substantially in the form set out in Exhibit L;
 
   
“Advance(s)”
  means any amount advanced to the Borrower with respect to the Facility or (as
the context may require) the aggregate amount of all such Advances for the time
being outstanding;
 
   
“Affiliate”
  means with respect to any Person, any other Person

 



--------------------------------------------------------------------------------



 



     
 
  directly or indirectly controlled by or under common control with such Person.
For the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) as applied
to any Person means the possession directly or indirectly of the power to direct
or cause the direction of the management and policies of that Person whether
through ownership of voting securities or by contract or otherwise;
 
   
“Agents”
  means each of the Facility Agent and the Security Trustee;
 
   
“Applicable Margin”
  means 1.50% per annum;
 
   
“Applicable Rate”
  means any rate of interest applicable to the Facility from time to time
pursuant to Section 6.1;
 
   
“Assigned Moneys”
  means sums assigned to or received by the Agents pursuant to any Security
Document;
 
   
“Assignment and Assumption Agreement(s)”
  means any Assignment and Assumption Agreement executed pursuant to Section 10
substantially in the form set out in Exhibit H;
 
   
“Assignment Notices”
  means
 
   
 
 
(i)      notices with respect to the Earnings Assignments substantially in the
form set out in Exhibit 1 thereto;
 
   
 
 
(ii)     notices with respect to the Insurances Assignments substantially in the
form set out in Exhibit 3 thereto;
 
   
 
 
(iii)    notices with respect to Builder’s Warranties Assignments substantially
in the form set out in Exhibit 1 thereto; and
 
   
 
 
(iv)    notices with respect to the Account Pledges substantially in the form
set out in Exhibit 1 thereto;
 
   
“Assignments”
  means the Earnings Assignments, the Insurances Assignments, the Interest Rate
Agreements Assignment, the Account Pledge and the Builder’s Warranties
Assignments;
 
   
“Banking Day(s)”
  Means day(s) on which banks are open for the transaction of business in
London, England, New York, New York, andRotterdam, The Netherlands;

2



--------------------------------------------------------------------------------



 



     
“Borrower”
  shall have the meaning ascribed thereto in the preamble;
 
   
“Builder”
  means Bollinger Shipyards Lockport, L.L.C.;
 
   
“Building Contract(s) “
  means that certain Vessel Construction Contract for the Construction of Ten
(10) 1,575 D.W.T. platform supply vessels (Hull Nos. 521, 522, 523, 524, 525,
526, 527, 528, 529, and 530) dated November 9, 2005 between Builder and RMCLLC
as the same will be from time to time assigned to the Borrower upon the delivery
of each GPA 654 Vessel thereunder;
 
   
“Builder’s Warranties Assignments”
  means the assignment(s) in respect of the post-delivery warranties and
guarantees from the Builder to the Borrower contained in the Building Contracts,
to be executed by the Borrower in favor of the Security Trustee pursuant to
Section 4.1(c) substantially in the form set out in Exhibit G;
 
   
“Capital Lease”
  means any lease of property which in accordance with GAAP would be capitalized
on the lessee’s balance sheet;
 
   
“Change of Control”
  means (a) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 25% of the
total voting power of the Borrower, (b) the Board of Directors of the Borrower
ceases to consist of a majority of the directors existing on the date hereof or
directors nominated by the shareholders existing on the date hereof, or
(c) Larry Rigdon ceases to be employed by the Borrower in a management capacity,
except as a result of Larry Rigdon’s death or disability;
 
   
“Classification Society”
  means a member of the International Association of Classification Societies
with whom the Vessels are entered and who conducted periodic physical surveys
and/or inspections of the Vessels;
 
   
“Code”
  means the Internal Revenue Code of 1986, as amended, and any successor statute
and regulation promulgated thereunder;
 
   
“Collateral”
  means all property or other assets, real or personal, tangible or intangible,
whether now owned or hereafter acquired in which any Agent or any Lender has
been granted a security interest pursuant to a Security Document;

3



--------------------------------------------------------------------------------



 



     
“Commitment(s)”
  means in relation to a Lender, the portion of the Facility set out opposite
its name in Schedule 1 or, as the case may be, in any relevant Assignment and
Assumption Agreement, as such amount shall be reduced from time to time pursuant
to Section 5;
 
   
“Compliance Certificate”
  means a certificate certifying the compliance by the Borrower with all of its
covenants contained herein and showing the calculations thereof in reasonable
detail, and delivered by the chief financial officer of the Borrower to the
Facility Agent from time to time pursuant to Section 9.1(d) in the form set out
in Exhibit I, or in such other form as the Majority Lenders may agree;
 
   
“Consolidated Debt”
  means the total of all Funded Debt of the Borrower and its Subsidiaries after
eliminating all offsetting debits and credits between the Borrower and its
Subsidiaries and all other items required to be eliminated by GAAP;
 
   
“Consolidated Net Earnings”
  means the net earnings of the Borrower and its Subsidiaries after deducting
minority interests and any common stock dividend payments in accordance with
GAAP, excluding (i) extraordinary items and (ii) any equity interest of the
Borrower on the unremitted earnings of any company other than the Subsidiaries;
 
   
“Consolidated Net Worth”
  means, at any time, shareholders equity (including treasury stock) of the
Borrower on a consolidated basis determined in accordance with GAAP;
 
   
“Consolidated Total Assets”
  means the total assets of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP;
 
   
“Consolidated Total Capitalization”
  means the sum of Consolidated Debt, minority interest, the Subordinated
Mortgage and Consolidated Net Worth;
 
   
“Credit Facility Agreement”
  means this agreement, as the same shall be amended, modified or supplemented
from time to time;
 
   
“Default Rate”
  shall have the meaning ascribed thereto in Section 6.2;
 
   
“Depository”
  Regions Bank, 301 St. Charles Ave, New Orleans, LA. 70130;
 
   
“DOC”
  means a document of compliance issued to an Operator in accordance with rule
13 of the ISM Code;

4



--------------------------------------------------------------------------------



 



     
“Dollars” and the sign “$”
  means the legal currency, at any relevant time hereunder, of the United States
of America and, in relation to all payments hereunder, in same day funds settled
through the New York Clearing House Interbank Payments System (or such other
Dollar funds as may be determined by the Facility Agent to be customary for the
settlement in New York City of banking transactions of the type herein
involved);
 
   
“Drawdown Date(s)”
  means the dates, each being a Banking Day, upon which the Borrower has
requested that an Advance be made available to the Borrower, and such Advance is
made, as provided in Section 3;
 
   
“Drawdown Notice”
  shall have the meaning ascribed thereto in Section 3.2;
 
   
“DVB”
  shall have the meaning ascribed thereto in the Preamble;
 
   
“Earnings Assignment(s)”
  means the collateral assignments in respect of the earnings of each Vessel
from any and all sources to be executed by the Borrower in favor of the Security
Trustee pursuant to Section 4.2(c) substantially in the form set out in
Exhibit C;
 
   
“Environmental Affiliate(s)”
  means any person or entity, the liability of which for Environmental Claims
the Borrower may have assumed by contract or operation of law;
 
   
“Environmental Approval(s)”
  shall have the meaning ascribed thereto in Section 2.1(n);
 
   
“Environmental Claim(s)”
  shall have the meaning ascribed thereto in Section 2.1(n);
 
   
“Environmental Law(s)”
  shall have the meaning ascribed thereto in Section 2.1(n);
 
   
“ERISA”
  means the Employment Retirement Income Security Act of 1974, as amended;
 
   
“ERISA Affiliate”
  means a trade or business (whether or not incorporated) which is under common
control with the Borrower within the meaning of Sections 414(b), (c), (m) or
(o) of the Code;
 
   
“Event(s) of Default”
  means any of the events set out in Section 8.1;
 
   
“Exchange Act”
  shall mean the Securities and Exchange Act of 1934, as amended;
 
   
“Facility”
  means the credit facility to be made available by the Lenders to the Borrower
hereunder, in two tranches,

5



--------------------------------------------------------------------------------



 



     
 
  pursuant to Section 3 in the maximum aggregate principal amount equal to the
lesser of (i) One Hundred Seventy Million Dollars ($170,000,000) and
(ii) Seventy Percent (70%) of the Fair Market Value of the Vessels;
 
   
“Facility Agent”
  shall have the meaning attributed thereto in the preamble;
 
   
“Fair Market Value”
  means, in respect of any vessel, a charter-free appraisal on an “as is”,
“willing seller, willing buyer” basis of such vessel from a ship broker listed
in Schedule 4 or such other independent ship broker approved by the Majority
Lenders, no such appraisal to be dated more than thirty (30) days prior to the
date on which such appraisal is required pursuant to this Credit Facility
Agreement;
 
   
“Fixed Charges”
  means the consolidated Interest Expense for the period, plus dividends paid on
common stock, plus minimum rent payments under operating leases for the period;
 
   
“Funded Debt”
  means all the liabilities for borrowed money, obligations in respect of any
Capital Lease, and any guarantee of the foregoing, but shall exclude (i) such
obligations and guarantees if owed or guaranteed by a Subsidiary to the Borrower
or another Subsidiary or by the Borrower to a Subsidiary, (ii) any common stock
of the Borrower or a Subsidiary and (iii) the Subordinated Mortgage Debt;
 
   
“GAAP”
  shall have the meaning ascribed thereto in Section 1.3;
 
   
“General Conditions”
  means the General Banking conditions of DVB in the form attached hereto as
Schedule 5;
 
   
“GPA 654 Vessels”
  means those Vessels listed on Schedule 2 under the heading GPA 654 Vessels;
 
   
“Indemnitee”
  shall have the meaning ascribed thereto in Section 17.7;
 
   
“Insurances Assignments”
  means the collateral assignments in respect of the insurances over the Vessels
to be executed by the Borrower in favor of the Security Trustee pursuant to
Section 4.2(c) substantially in the form set out in Exhibit D;
 
   
“Interest Charges”
  means the periodic interest paid by the Borrower to the Agent on behalf of the
Lenders in relation to the Facility;
 
   
“Interest Expense”
  means the consolidated interest expense of the Borrower and its Subsidiaries
for any period (including both capitalized and non-capitalized interest and the
interest component of capitalized leases);

6



--------------------------------------------------------------------------------



 



     
“Interest Notice”
  means a notice from the Borrower to the Facility Agent specifying the duration
of any relevant Interest Period, each substantially in the form of Exhibit I;
 
   
“Interest Payment Date”
  means each date on which accrued interest on the Facility shall be payable
pursuant to Section 6.4;
 
   
“Interest Period(s)”
  means period(s) of one, three, six or twelve months as selected by the
Borrower; provided, however, that the Interest Period for any portion of the
Facility which is subject to an Interest Rate Agreement shall be one month;
 
   
“Interest Rate Agreements”
  means any interest rate protection agreement, interest rate future agreement,
interest rate option agreement, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement or
other similar agreement or arrangement entered into between the Borrower, with
the Arranger, which is designed to protect the Borrower against fluctuations in
interest rates applicable under this Agreement, to or under which the Borrower
is a party or a beneficiary on the date of this Agreement or becomes a party or
a beneficiary hereafter; provided, however, that there shall be no more than
three Interest Rate Agreements in connection with this Facility;
 
   
“Interest Rate Agreements Assignments”
  means a collateral assignment in respect of any Interest Rate Agreements to be
executed by the Borrower in favor of the Security Trustee pursuant to
Section 4.1(b) in such form as the Security Trustee shall reasonably require;
 
   
“ISPS Code”
  means the International Ship and Port Facility Security Code adopted by the
International Maritime Organization (as the same may be amended from time to
time);
 
   
“ISSC”
  means a valid and current International Ship Security Certificate issued under
the ISPS Code;
 
   
“ISM Code”
  means the International Safety Management Code for the Safe Operating of Ships
and for Pollution Prevention constituted pursuant to Resolution A.741(18) of the
International Maritime Organization and incorporated into the Safety of Life at
Sea Convention and includes any amendments or extensions thereto and any
regulation issued pursuant thereto;

7



--------------------------------------------------------------------------------



 



     
“Jones Act Eligible”
  means a vessel which is documented under the laws of the United States with a
coastwise endorsement and is qualified for trade between U.S. ports (i.e.
coastwise trade) under the Merchant Marine Act of 1920, as amended (and codified
as amended at 46 U.S.C. App. § 883), which is also known as the Jones Act;
 
   
“Lender(s)”
  shall have the meaning ascribed thereto in the preamble;
 
   
“LIBOR”
  means the rate (rounded upward to the nearest 1/16th of one percent) for
deposits of Dollars for a period equivalent to the relevant Interest Period at
or about 11:00 a.m. (London time) on the second London Banking Day before the
first day of such period as displayed on Telerate page 3750 (British Bankers’
Association Interest Settlement Rates) (or such other page as may replace such
page 3750 on such system or on any other system of the information vendor for
the time being designated by the British Bankers’ Association to calculate the
BBA Interest Settlement Rate (as defined in the British Bankers’ Association’s
Recommended Terms and Conditions (“BBAIRS” terms) dated August 1985)), provided
that if on such date no such rate is so displayed for the relevant Interest
Period, LIBOR for such period shall be the arithmetic mean (rounded upward if
necessary to four decimal places) of the rate offered by DVB for deposits of
Dollars in an amount approximately equal to the amount in relation to which
LIBOR is to be determined for a period equivalent to the relevant Interest
Period to prime banks in the London Interbank Market at or about 11:00 a.m.
(London time) on the second Banking Day before the first day of such period;
 
   
“Lien”
  means, as to any entity, any mortgage, lien, pledge, adverse claim, charge,
security interest or other encumbrance in or on, or interest or title of any
vendor, lessor, lender or other secured party to or of the entity under
conditional sale or other title retention agreement or Capital Lease with
respect to, any property or asset of the entity;
 
   
“Majority Lenders”
  at any time means Lenders holding an aggregate of more than 50% of the
Advances then outstanding;
 
   
“Mandate Letter”
  means the letter dated October 20, 2005, as supplemented by that letter dated
November 15, 2005 and as the same may be further amended or supplemented, and
entered into by the Borrower and DVB in respect of this facility;

8



--------------------------------------------------------------------------------



 



     
“Material Adverse Effect”
  shall mean a material adverse effect on (i) the ability of the Borrower to
repay the Advances or perform any of its obligations hereunder or under the
Note, (ii) the ability of the Borrower to perform its obligations under any
Security Documents or (iii) the business, property, assets, liabilities,
operations, condition (financial or otherwise) or prospects of the Borrower
taken as a whole;
 
   
“Materials of Environmental Concern”
  shall have the meaning ascribed thereto in Section 2.1(o);
 
   
“Mortgages”
  means the first preferred United States ship mortgages on the Vessels, to be
executed by the Borrower as listed in Schedule 2 in favor of the Security
Trustee (as trustee for the Lenders) pursuant to Section 4.2(c), substantially
in the form set out in Exhibits B-1 and B-2;
 
   
“MTSA”
  means the Maritime and Transportation Security Act, 2002, as amended, inter
alia, by Public Law 107-295;
 
   
“Multiemployer Plan”
  means, at any time, a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any ERISA Affiliate is making or accruing an
obligation to make contributions or has within any of the three preceding plan
years made or accrued an obligation to make contributions;
 
   
“Multiple Employer Plan”
  means, at any time, an employee benefit plan, other than a Multiemployer Plan,
subject to Title IV or ERISA, to which the Borrower or any ERISA Affiliate, and
one or more employers other than the Borrower or an ERISA Affiliate, is making
or accruing an obligation to make contributions or, in the event that any such
plan has been terminated, to which the Borrower or any ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan;
 
   
“Note”
  means the promissory note to be executed by the Borrower to the order of an
Agent pursuant to Section 4.1(b), to evidence the Facility substantially in the
form set out Exhibit A;
 
   
“Operating Account”
  shall have the meaning ascribed thereto in Section 4.1(h);
 
   
“Operator”
  means, in respect of any Vessel, the Person who is concerned with the
operation of such Vessel and falls within the definition of “Company” set out in
rule 1.1.2 of the ISM Code;

9



--------------------------------------------------------------------------------



 



     
“PBGC”
  means the Pension Benefit Guaranty Corporation;
 
   
“Permitted Investments”
  means, with respect to the Borrower’s investments, (i) the existing Restricted
Investments identified on Schedule 3 hereto, (ii) certificates of deposit with a
final maturity date of one year or less issued by nationally chartered
commercial banks in the United States having capital and surplus in excess of
$100,000,000, (iii) commercial paper with a maturity of one year or less,
(iv) direct obligations of the United States or a United States agency with a
final maturity date of one year or less, (v) money market preferred stock rated
‘A’ or above, (vi) tax exempt floating rate option tender bonds, backed by a
letter of credit issued by a bank rated AA by Standard & Poor’s Corporation or
AA by Moody’s Investor Service and (vii) investments in consolidated
Subsidiaries which conduct business similar to the Borrower’s existing business
operations;
 
   
“Person”
  means any individual, sole proprietorship, corporation, partnership (general
or limited), limited liability company, business trust, bank, trust company,
joint venture, association, joint stock company, trust or other unincorporated
organization, whether or not a legal entity, or any government or agency or
political subdivision thereof;
 
   
“Plan”
  means any employee benefit plan (other than a Multiemployer Plan or a Multiple
Employer Plan) covered by Title IV of ERISA;
 
   
“Pre-existing Vessels”
  means each of those Vessels which shall have been purchased by and delivered
to the Borrower prior to the date of this Credit Facility Agreement and listed
on Schedule 2 under the heading Pre-existing Vessels;
 
   
“Proceeding”
  shall have the meaning ascribed thereto in Section 8.1(h);
 
   
“Property”
  means any interest in any kind of property or asset, whether real, personal or
mixed, tangible or intangible;
 
   
“Restricted Investment(s)”
  means any investment other than a Permitted Investment;
 
   
“Restricted Payment”
  means any of (i) the payment of any accrued and unpaid interest on the
Subordinated Second Mortgage Debt, (ii) the declaration or payment of any
dividend or other distribution on account of its stock (except dividends or
stock splits paid solely in common stock of the Borrower) and (iii) purchases,
redemptions, or other acquisitions (direct of indirect) of shares of its common
stock;

10



--------------------------------------------------------------------------------



 



     
“Required Percentage”
  means one hundred and forty-three percent (143%);
 
   
“RMCLLC”
  means Rigdon Marine, LLC, a limited liability company organized and existing
under the laws of the State of Louisiana;
 
   
“Security Document(s)”
  means the Mortgages, the Assignments, the Account Pledge and any other
documents that may be executed as security for the Facility and the Borrower’s
obligations in connection therewith;
 
   
“Security Trustee”
  shall have the meaning attributed thereto in the preamble;
 
   
“SMC”
  means the safety management certificate issued in respect of a Vessel in
accordance with rule 13 of the ISM code;
 
   
“Subordinated Lender”
  means Bourbon Capital U.S.A., Inc.;
 
   
“Subordinated Mortgage”
  means the second preferred fleet mortgage in favor of Subordinated Lender over
each of the Pre-existing Vessels and as shall be amended or supplemented to
cover any GPA 654 Vessels;
 
   
“Subordinated Mortgage Debt”
  means the ninety million dollar ($90,000,000) loan made or to be made
available by the Subordinated Lender to the Borrower pursuant to a loan
agreement of even date herewith between the Borrower and the Subordinated Lender
and evidenced by a promissory note of even date herewith;
 
   
“Subordination Agreement”
  means the subordination agreement to be entered into by the Agent on behalf of
the Lenders and the Subordinated Lender pursuant to Section 4.1(k),
substantially in the form of Exhibit K;
 
   
“Subsidiary(ies)”
  means, with respect to any Person, any business entity of which more than 50%
of the outstanding voting stock or other equity interest is owned directly or
indirectly by such Person and/or one or more other Subsidiaries of such Person;
 
   
“Taxes”
  means any present or future income or other taxes, levies, duties, charges,
fees, deductions or withholdings of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing authority whatsoever, except for
taxes on or measured by the overall net income of each Lender imposed by its
jurisdiction of incorporation or applicable lending office, the United States of
America, the State or City of New York or any governmental

11



--------------------------------------------------------------------------------



 



     
 
  subdivision or taxing authority of any thereof or by any other taxing
authority having jurisdiction over such Lender (unless such jurisdiction is
asserted by reason of the activities of the Borrower or any Affiliate thereof);
 
   
“Termination Event”
  means (i) a “reportable event,” as defined in Section 403 of ERISA (other than
a “reportable event” not subject to the provision for 30-day notice to the
PBGC), (ii) the withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan during a plan year in which it was a “substantial employer,”
as defined in Section 4001(a)(2) of ERISA, or the incurrence of liability by the
Borrower or any ERISA Affiliate under Section 4064 of ERISA upon the termination
of a Multiple Employer Plan, (iii) the filing of a notice of intent to terminate
a Plan under Section 4041of ERISA or the treatment of a Multiemployer Plan
amendment as a termination under Section 4041A of ERISA, (iv) the institution of
proceedings to terminate a Plan or a Multiemployer Plan, or (v) any other event
or condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan;
 
   
“Total Loss”
  shall have the meaning ascribed thereto in the Mortgages;
 
   
“Tranche A”
  means the tranche to be made available by the Lenders to the Borrower
hereunder in a single advance pursuant to Section 3.1(a) in the maximum
aggregate principal amount of Ninety-Five Million Dollars ($95,000,000) but in
no event greater than Seventy Percent (70%) of the Fair Market Value of the
Pre-existing Vessels;
 
   
“Tranche A Final Payment”
  means the balloon payment of $28,472,000 or such other amount as may be
necessary to repay Tranche A on the Tranche A Final Payment Date, together with
accrued but unpaid interest and any other amounts owing by the Borrower to the
Facility Agent, the Security Trustee or any Lender pursuant to this Credit
Facility Agreement, the Note or any Security Document;
 
   
“Tranche A Final Payment Date”
  means the date which is seven (7) years from the Drawdown Date of Tranche A,
but in no event later than January 31, 2013;
 
   
“Tranche B”
  means the tranche to be made available by the Lenders to the Borrower
hereunder in multiple advances pursuant to Section 3.1(b) in the maximum
aggregate principal amount of Seventy-Five Million Dollars ($75,000,000) but in
no event shall any Advance thereunder, when aggregated with

12



--------------------------------------------------------------------------------



 



     
 
  other amounts outstanding under the Facility, cause the Facility to exceed
Seventy Percent (70%) of the aggregate Fair Market Value of the Pre-existing
Vessels and the GPA 654 Vessels financed with the proceeds of the Facility;
 
   
“Tranche B Final Payment”
  means the balloon payment of $38,062,500 or such other amount as may be
necessary to repay Tranche B on the Tranche B Final Payment Date as a
consequence of, inter alia, changed delivery dates of the GPA 654 Vessels,
together with accrued but unpaid interest and any other amounts owing by the
Borrower to the Facility Agent, the Security Trustee or any Lender pursuant to
this Credit Facility Agreement, the Note or any Security Document;
 
   
Tranche B Final Payment Date”
  means the date which is five (5) years from the final Advance made under
Tranche B, but in no event later than the Tranche A Final Payment Date;
 
   
“Vessel(s)”
  each of the Vessels listed in Schedule 2, registered or to be registered in
the name of the Borrower as set forth in such Schedule, but excluding any Vessel
for which a mandatory prepayment was made pursuant to section 5.3; and
 
   
“Withdrawal Liability(ies)”
  shall have the meaning given to such term under Part 1 of Subtitle E of Title
IV of ERISA.

     1.2 Computation of Time Periods; Other Definitional Provisions. In this
Credit Facility Agreement, the Note and the Security Documents, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; words importing either gender include the other gender;
references to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections), exhibits,
annexes or schedules are to this Credit Facility Agreement, the Note or such
Security Document, as applicable; references to agreements and other contractual
instruments (including this Credit Facility Agreement, the Note and the Security
Documents) shall be deemed to include all subsequent amendments, amendments and
restatements, supplements, extensions, replacements and other modifications to
such instruments (without, however, limiting any prohibition on any such
amendments, extensions and other modifications by the terms of this Credit
Facility Agreement, the Note or any Security Document); references to any matter
that is “approved” or requires “approval” of a party shall mean approval given
in the sole and absolute discretion of such party unless otherwise specified.
     1.3 Accounting Terms. Unless otherwise specified herein, all accounting
terms used in this Credit Facility Agreement, the Note and in the Security
Documents shall be interpreted, and all financial statements and certificates
and reports as to financial matters required to be delivered to the Facility
Agent or to the Lenders under this Credit Facility Agreement shall be prepared,
in accordance with generally accepted accounting principles for the United
States (“GAAP”).

13



--------------------------------------------------------------------------------



 



     1.4 Certain Matters Regarding Materiality. To the extent that any
representation, warranty, covenant or other undertaking of the Borrower in this
Credit Facility Agreement is qualified by reference to those which are not
reasonably expected to result in a “Material Adverse Effect” or language of
similar import, no inference shall be drawn therefrom that any Agent or Lender
has knowledge or approves of any noncompliance by the Borrower with any
governmental rule.
     1.5 Forms of Documents. Except as otherwise expressly provided in this
Credit Facility Agreement, references to documents or certificates
“substantially in the form” of Exhibits to another document shall mean that such
documents or certificates are duly completed in the form of the related Exhibits
with substantive changes subject to the provisions of Section 17.6 of this
Credit Facility Agreement, as the case may be, or the correlative provisions of
the Security Documents.
     1.6 General Conditions. Certain matters governing banking relationships
between DVB in its capacities as Agent and Security Trustee and the Borrower are
governed by the General Conditions.
2. REPRESENTATIONS AND WARRANTIES
     2.1 Representations and Warranties. In order to induce the Agents and the
Lenders to enter into this Credit Facility Agreement and to induce the Lenders
to make the Facility available, the Borrower hereby represents and warrants to
the Agents and the Lenders (which representations and warranties shall survive
the execution and delivery of this Credit Facility Agreement and the Note and
the drawdown of each Advance hereunder) that:
          (a) Due Organization and Power. The Borrower is duly formed and is
validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, has full power to carry on its business as now being
conducted and to enter into and perform its obligations under this Credit
Facility Agreement, the Note and the Security Documents, and has complied with
all statutory, regulatory and other requirements relative to such business and
such agreements;
          (b) Authorization and Consents. All necessary corporate action has
been taken to authorize, and all necessary consents and authorities have been
obtained and remain in full force and effect to permit, the Borrower to enter
into and perform its obligations under this Credit Facility Agreement, the Note
and the Security Documents and, to borrow, service and repay the Advances and,
as of the date of this Credit Facility Agreement, no further consents or
authorities are necessary for the service and repayment of the Advances or any
part thereof;
          (c) Binding Obligations. This Credit Facility Agreement, the Note and
the Security Documents constitute or will, when executed and delivered,
constitute the legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their respective terms, except to the
extent that such enforcement may be limited by equitable principles, principles
of public policy or applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting generally the enforcement of creditors’
rights;
          (d) No Violation. The execution and delivery of, and the performance
of the provisions of, this Credit Facility Agreement, the Note and the Security
Documents do not contravene any applicable law or regulation existing at the
date hereof or any contractual restriction binding on the Borrower or the
certificate of incorporation or by-laws (or equivalent instruments) thereof and
that the proceeds of the Advances shall be used by the Borrower exclusively for
its own account or for the account ;

14



--------------------------------------------------------------------------------



 



          (e) Litigation. No action, suit or proceeding is pending or threatened
against the Borrower before any court, board of arbitration or administrative
agency which could or might result in any Material Adverse Effect;
          (f) No Default. The Borrower is not in default under any material
agreement by which it is bound, or is in default in respect of any material
financial commitment or obligation;
          (g) Vessels. Upon the date of the making of each Advance each of the
Vessels being delivered in connection with such Advance or having been
theretofore delivered in connection with this Credit Facility Agreement and each
of the Pre-existing Vessels:

  (i)   will be in the sole and absolute ownership of the Borrower and duly
registered in the Borrower’s name under United States flag shall be Jones Act
Eligible, unencumbered, save and except for the Mortgage recorded against it and
as permitted thereby, and the Subordinated Mortgage;     (ii)   will be classed
in the highest classification and rating for vessels of the same age and type
with the respective Classification Society as set forth in Schedule 2 without
any material outstanding recommendations;     (iii)   will be operationally
seaworthy and in every way fit for its intended service;     (iv)   will be
insured in accordance with the provisions of the Mortgage recorded against it
and the requirements thereof in respect of such insurances will have been
complied with and;     (v)   will be in compliance in all material respects with
all relevant laws, regulations and requirements (including Environmental Laws),
statutory or otherwise, as are applicable to (A) vessels documented under the
United States flag and that are Jones Act Eligible and (B) vessels engaged in
trade similar to that to be performed by the Vessel, except where the failure to
so comply would not have a material adverse effect on the operation of the
Vessel in its intended trade or the financial condition of the Borrowers;

          (h) Insurance. The Borrower and each Subsidiary has insured its
properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses;
          (i) Financial Information. All financial statements, information and
other data furnished by the Borrower to the Facility Agent are complete and
correct, such financial statements have been prepared in accordance with GAAP
and accurately and fairly present the financial condition of the parties covered
thereby as of the respective dates thereof and the results of the operations
thereof for the period or respective periods covered by such financial
statements, and since the date of the Borrower’s financial statements most
recently delivered to the Facility Agent there has been no Material Adverse
Effect as to any of such parties and none thereof has any contingent
obligations, liabilities for taxes or other outstanding financial obligations
which are material in the aggregate except as disclosed in such statements,
information and data;

15



--------------------------------------------------------------------------------



 



          (j) Tax Returns. The Borrower and each Subsidiary has filed all
material tax returns required to be filed thereby and has paid all taxes payable
thereby which have become due, other than those not yet delinquent or the
nonpayment of which would not have a Material Adverse Effect on the Borrower or
such Subsidiary and except for those taxes being contested in good faith and by
appropriate proceedings or other acts and for which adequate reserves shall have
been set aside on its books;
          (k) ERISA. The execution and delivery of this Credit Facility
Agreement and the consummation of the transactions hereunder will not involve
any prohibited transaction within the meaning of ERISA or Section 4975 of the
Code and no condition exists or event or transaction has occurred in connection
with any Plan maintained or contributed to by the Borrower or any Subsidiary or
any ERISA Affiliate resulting from the failure of any thereof to comply with
ERISA insofar as ERISA applies thereto which is reasonably likely to result in
the Borrower or any such Subsidiary or any ERISA Affiliate incurring any
liability, fine or penalty which individually or in the aggregate would have a
Material Adverse Effect. Prior to the date hereof, the Borrower has delivered to
the Facility Agent a list of all the employee benefit plans to which the
Borrower or any Subsidiary or any ERISA Affiliate is a “party in interest”
(within the meaning of Section 3(14) of ERISA) or a “disqualified person”
(within the meaning of Section 4975(e)(2) of the Code);
          (l) Chief Executive Office. The Borrower’s chief executive office and
chief place of business and the office in which the records relating to the
earnings and other receivables of each Subsidiary are kept is, and will continue
to be, located at 815 Walker Street, Suite 750, Houston, Texas, 77002;
          (m) Foreign Trade Control Regulations. To the best of the Borrower’s
knowledge, none of the transactions contemplated herein will violate any of the
provisions of the Foreign Assets Control Regulations of the United States of
America (Title 31, Code of Federal Regulations, Chapter V, Part 500, as
amended), any of the provisions of the Cuban Assets Control Regulations of the
United States of America (Title 31, Code of Federal Regulations, Chapter V,
Part 515, as amended), any of the provisions of the Iranian Transaction
Regulations of the United States of America (Title 31, Code of Federal
Regulations, Chapter V, Part 560, as amended), or any of the provisions of the
Regulations of the United States of America Governing Transactions in Foreign
Shipping of Merchandise (Title 31, Code of Federal Regulations, Chapter V,
Part 505, as amended);
          (n) Environmental Matters and Claims. (a) Except as heretofore
disclosed in writing to the Facility Agent, to the best of the Borrower’s
knowledge and belief, (i) the Borrower, each of its Subsidiaries and their
Affiliates is in compliance with all applicable United States federal and state,
local, foreign and international laws, regulations, conventions and agreements
relating to pollution prevention or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, navigable waters, waters of the contiguous zone, ocean waters and
international waters), including, without limitation, laws, regulations,
conventions and agreements relating to (1) emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous materials, oil, hazardous substances, petroleum and
petroleum products and by-products (“Materials of Environmental Concern”), or
(2) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern
(“Environmental Laws”); (ii) the Borrower, each of its Subsidiaries and their
Affiliates has all permits, licenses, approvals, rulings, variances, exemptions,
clearances, consents or other authorizations required under applicable
Environmental Laws (“Environmental Approvals”) and is in compliance with all
Environmental

16



--------------------------------------------------------------------------------



 



Approvals required to operate their business; (iii) none of the Borrower, any
Subsidiary nor any Affiliate thereof has received any notice of any claim,
action, cause of action, investigation or demand by any person, entity,
enterprise or government, or any political subdivision, intergovernmental body
or agency, department or instrumentality thereof, alleging potential liability
for, or a requirement to incur, material investigator costs, cleanup costs,
response and/or remedial costs (whether incurred by a governmental entity or
otherwise), natural resources damages, property damages, personal injuries,
attorneys’ fees and expenses, or fines or penalties, in each case arising out
of, based on or resulting from (1) the presence, or release or threat of release
into the environment, of any Materials of Environmental Concern at any location,
whether or not owned by such person, or (2) circumstances forming the basis of
any violation, or alleged violation, of any Environmental Law or Environmental
Approval (“Environmental Claim”) (other than Environmental Claims that have been
fully and finally adjudicated or otherwise determined and all fines, penalties
and other costs, if any, payable by the Security Parties in respect thereof have
been paid in full or which are fully covered by insurance (including permitted
deductibles)); and (iv) there are no circumstances that may prevent or interfere
with such full compliance in the future; and (b) except as heretofore disclosed
in writing to the Facility Agent there is no Environmental Claim pending or
threatened against the Borrower, any Subsidiary or any Affiliate thereof and
there are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge or disposal of any Materials of Environmental Concern, that could form
the basis of any Environmental Claim against such persons the adverse
disposition of which may result in a Material Adverse Effect;
          (o) Compliance with ISM Code, ISPS Code and MTSA. Each Vessel complies
or, when applicable, will comply and each Operator complies with the
requirements of the ISM Code, the ISPS Code and the MTSA including (but not
limited to) the maintenance and renewal of valid certificates pursuant thereto;
          (p) No Threatened Withdrawal of DOC, ISSC or SMC. There is no
threatened or actual withdrawal of any Operator’s DOC, ISSC or SMC or other
certification or documentation related to the ISM Code, the ISPS Code or
otherwise required for the operation of such vessels in respect of any of the
Vessels;
          (q) Liens. Other than as disclosed on Schedule 3, including the
Subordinated Mortgage Debt, there are no liens of any kind on any Property owned
by the Borrower or any Subsidiary of the Borrower;
          (r) Funded Debt. Other than as disclosed in Schedule 3, the Borrower
(and its Subsidiaries on a consolidated basis) has no long-term Funded Debt and
has not entered into any negotiations with respect to any debt facilities other
than those undertaken in connection with this Credit Facility Agreement; and
          (s) Survival. All representations, covenants and warranties made
herein and in any certificate or other document delivered pursuant hereto or in
connection herewith shall survive the making of the Advances and the issuance of
the Note.
3. THE ADVANCES
     3.1 Availability. Subject to the terms and conditions hereof, each of the
Lenders agrees severally and not jointly, in the proportion of its Commitment
hereunder, to make the Facility available to the Borrower in an aggregate amount
of up to the lesser of (i) One Hundred Seventy

17



--------------------------------------------------------------------------------



 



Million United States Dollars ($170,000,000) or (ii) seventy percent (70%) of
the Fair Market Value of the Vessels, to be made available in two (2) tranches
as follows:
          (a) term loan in the aggregate principal amount of up to $95,000,000
(the “Tranche A Facility”) solely for the purpose of partially refinancing the
Pre-existing Vessels;
          (b) term loan facility in the aggregate principal amount of up to
$75,000,000 (the “Tranche B Facility”) solely for the purpose of partially
financing the delivery installments and acquisition costs each of the GPA 654
Vessels;
     3.2 Receipt of Funds. Unless the Facility Agent shall have received notice
from a Lender prior to the Drawdown Date of any Advance that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Advance, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Advance in
accordance this Section 3.2 and the Facility Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such share
available to the Facility Agent, such Lender and the Borrower (but without
duplication) severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the higher of (y) the LIBOR rate for
overnight or weekend deposits plus the Margin and (z) the interest rate
applicable thereto pursuant to Section 6.1 and (ii) in the case of such Lender,
the LIBOR rate for overnight or weekend deposits. If such Lender shall repay to
the Facility Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance included in such Advance for purposes of this
Credit Facility Agreement as of the date such Advance was made. Nothing in this
subsection (c) shall be deemed to relieve any Lender of its obligation to make
Advances to the extent provided in this Agreement. In the event that the
Borrower is required to repay an Advance to the Facility Agent pursuant to this
Section 3.2 as between the Borrower and the defaulting Lender, the liability for
any breakfunding costs as described in Section 4.3 shall be borne by the
defaulting Lender. If the defaulting Lender has not paid any such breakage costs
upon demand by the Facility Agent therefor, the Borrower shall pay such breakage
costs upon demand by the Facility Agent and the Borrower shall be entitled to
recover any such payment for breakfunding costs made by the Borrower from the
defaulting Lender.
     3.3 Drawdown Notice. The Borrower shall, at least three (3) Banking Days
before a Drawdown Date, serve a notice (a “Drawdown Notice”) substantially in
the form of Exhibit H on the Facility Agent which notice shall (a) be in writing
addressed to the Facility Agent, (b) be effective on receipt by the Facility
Agent, (c) specify the amount and purpose of such Advance to be drawn,
(d) specify the Banking Day on which such Advance is to be drawn and, subject to
the terms of Section 6.3 hereof, the Interest Period, (e) specify the
disbursement instructions, (f) attach evidence satisfactory to the Facility
Agent that the Borrower is in compliance with the covenants set forth in
Section 9.3 and Section 9.4, as the case may be, (g) with respect to Tranche B,
attach the delivery invoice under the Building Contract and copies of invoices
from third party suppliers whose materials have been incorporated into the
applicable Vessel to which such Advance relates, which such invoices shall
clearly identify the Building Contract(s) and the Vessel(s) to which it relates,
and (h) be irrevocable.
     3.4 Effect of Drawdown Notice. Such Drawdown Notice shall be deemed to
constitute a warranty by the Borrower (a) that the representations and
warranties stated in Section 2 (updated mutatis mutandis) are true and correct
on and as of the date of such Drawdown Notice and will be

18



--------------------------------------------------------------------------------



 



true and correct on and as of the relevant Drawdown Date as if made on such
date, and (b) that no Event of Default nor any event which with the giving of
notice or lapse of time or both would constitute an Event of Default has
occurred and is continuing.
     3.5 Notation of Advances. Each Advance made by the Lenders to the Borrower
may be evidenced by a notation of the same made by Facility Agent on the grid
attached to the Note, which notation, absent manifest error, shall be prima
facie evidence of the amount of the relevant Advance.
4. CONDITIONS
     4.1 Conditions Precedent to the Effectiveness of this Credit Facility
Agreement. The effectiveness of this Credit Facility Agreement and the
obligation of the Lenders to make an Advance available to the Borrower under
this Credit Facility Agreement shall be expressly subject to the following
conditions precedent:
          (a) Corporate Authority. The Facility Agent shall have received the
following documents in form and substance satisfactory to the Facility Agent:

  (i)   copies, certified as true and complete by an officer of the Borrower, of
the resolutions of the board of directors of the Borrower evidencing approval of
this Credit Facility Agreement and the Note and approving the opening of any
bank accounts with the Agent or the Security Trustee and authorizing an
appropriate officer or officers or attorney-in-fact or attorneys-in-fact to
execute the same on its behalf, or other evidence of such approvals and
authorizations;     (ii)   copies, certified as true and complete by an officer
of the Borrower, of all documents evidencing any other necessary action
(including actions by such parties thereto other than the Borrower as may be
required by the Facility Agent), approvals or consents with respect to this
Credit Facility Agreement, the Note and the Security Documents;     (iii)  
copies, certified as true and complete by an officer of the Borrower of the
certificate of incorporation and by-laws, certificate of formation and operating
agreement, or equivalent instruments thereof;     (iv)   certificate of the
Secretary of the Borrower certifying the incumbency of the directors and
officers thereof (setting out specimen signatures of any signatories to this
Agreement, the Note and any other documents to be executed by the Borrower)    
(v)   certificates of the jurisdiction of incorporation or formation, as the
case may be, of the Borrower as to the good standing thereof; and     (vi)  
copies of passports, driver’s licenses or such other proof of identity as the
Agent may require in order to insure compliance with all applicable “Know Your
Customer” rules;

          (b) The Credit Facility Agreement, the Note Pledge. the Borrower shall
have duly executed and delivered to the Facility Agent this Credit Facility
Agreement, the Note, the

19



--------------------------------------------------------------------------------



 



Interest Rate Agreements Assignment (in respect of any theretofore executed
Interest Rate Agreement), and the Account Pledge;
          (c) Environmental Claims. The Facility Agent shall be satisfied that
neither the Borrower nor any of its Subsidiaries is subject to any Environmental
Claim which could have a Material Adverse Effect;
          (d) Fees. The Facility Agent shall have received payment in full of
all fees and expenses then due to the Agents and/or the Lenders under Section 13
and the Mandate Letter;
          (e) Account. The Borrower (i) shall have established a master
operating account with the Depository into which Assigned Moneys are to be paid
(the “Operating Account”) and (ii) shall have established an account with the
Facility Agent for the purposes of, inter alia, effecting timely payments of
amounts due hereunder;
          (f) Compliance Certificate. The Facility Agent having received a
Compliance Certificate with respect to the most recently ended fiscal quarter;
          (g) Building Contracts. The Facility Agent having received copies of
all Building Contracts, and contracts with third party suppliers of material
components of the GPA 654 Vessels certified as true and complete by an officer
of the Borrower , which contracts shall be satisfactory to the Facility Agent
and its counsel;
          (h) Subordination Agreement. The Subordinated Lender shall have
entered into a Subordination Agreement with the Lenders and the Borrower shall
have delivered copies of the documents relating to the Subordinated Mortgage
Loan to the Facility Agent, which documents shall be in form and substance
satisfactory thereto;
          (i) Subordinated Mortgage. The Facility Agent having received a copy
of the Subordinated Mortgage, certified as true and complete by an officer of
the Borrower; and
          (j) Legal Opinions. The Facility Agent, on behalf of the Agents and
the Lenders, shall have received legal opinions addressed to the Facility Agent
from (i) Lugenbuhl, Wheaton, Peck, Rankin and Hubbard, counsel for the Security
Parties, (ii) Winston & Strawn, counsel for the Subordinated Lender, and
(iii) Seward & Kissel LLP, special counsel to the Agents and Lenders, in each
case in such form as the Facility Agent may require, as well as such other legal
opinions as the Facility Agent shall have required as to all or any matters
under the laws of the United States of America and the State of New York
covering the representations and conditions which are the subjects of Sections 2
and 4.1.
     4.2 Further Conditions Precedent. The obligation of the Lenders to make any
Advance available to the Borrower under this Credit Facility Agreement shall be
expressly and separately subject to the following further conditions precedent
on the relevant Drawdown Date:
          (a) Drawdown Notice. The Facility Agent having received a Drawdown
Notice in accordance with the terms of Section 3.2;
          (b) The Vessels. The Facility Agent shall have received evidence
satisfactory to it that each of the Vessels owned by the Borrower being
delivered in connection with such Advance or previously delivered and/or
acquired by the Borrower:

  (i)   is in the sole and absolute ownership of the Borrower as set forth in
Schedule 2 and duly registered in the Borrower’s name under United States flag,
Jones Act Eligible, unencumbered, save and except for the

20



--------------------------------------------------------------------------------



 



      Mortgage, recorded against it and as otherwise permitted thereby, and the
Subordinated Mortgage;

  (ii)   is classed in the highest classification and rating for vessels of the
same age and type with the respective classification society as set forth in
Schedule 2 without any material outstanding recommendations;     (iii)   is
operationally seaworthy and in every way fit for its intended service; and    
(iv)   is insured in accordance with the provisions of the Mortgage recorded
against it and the requirements thereof in respect of such insurances have been
complied with;

          (c) Vessel Documents. The Borrower shall have duly executed and
delivered to the Facility Agent with respect to the Pre-Existing Vessels, and
the GPA 654 Vessel being financed in connection with such Advance:

  (i)   the Mortgage over such Vessel(s);     (ii)   an Insurances Assignment
with respect to its Vessel(s);     (iii)   an Earnings Assignment with respect
to its Vessel(s);     (iv)   the Builder’s Warranties Assignments with respect
to its Vessel(s);     (v)   the Assignment Notices with respect to the
above-indicated Insurances Assignments, Earnings Assignments and Builder’s
Warranties Assignments; and     (vi)   Uniform Commercial Code Financing
Statements for filing with the State of Delaware and in such other jurisdictions
as the Facility Agent may reasonably require;

          (d) Representations and Warranties. The representations stated in
Section 2 (updated mutatis mutandis to such date) being true and correct as if
made on and as of that date;
          (e) No Event of Default. No Event of Default having occurred and being
continuing and no event having occurred and being continuing which, with the
giving of notice or lapse of time, or both, would constitute an Event of
Default;
          (f) No Change in Laws. The Facility Agent being satisfied that no
change in any applicable laws, regulations, rules or in the interpretation
thereof shall have occurred which make it unlawful for any Security Party to
make any payment as required under the terms of this Credit Facility Agreement,
the Note, the Security Documents or any of them;
          (g) No Material Adverse Effect. There having been no Material Adverse
Effect since the date hereof;
          (h) Vessel Liens. The Facility Agent shall have received evidence
satisfactory to it and to its legal advisor that, save for the liens created by
the Mortgages and the Assignments,

21



--------------------------------------------------------------------------------



 



there are no liens, charges or encumbrances of any kind whatsoever on each of
the Vessels being delivered in connection with such Advance or on their
respective earnings except the Subordinated Mortgage and as permitted hereby or
by any of the Security Documents;
          (i) Charters; Pooling Agreements. The Borrower shall have delivered to
the Facility Agent true and complete copies of (i) all charters having a term
longer than twelve (12) months from the date of execution and (ii) all vessel
pooling agreements, in each case to which the Borrower is a party;
          (j) ISM DOC and ISSC. The Facility Agent shall have received a copy of
the DOC and ISSC for of the Vessels;
          (k) Legal Opinions. The Facility Agent, on behalf of the Agents and
the Lenders, shall have received legal opinions addressed to the Facility Agent
from (i) Lugenbuhl, Wheaton, Peck, Rankin and Hubbard, counsel for the Security
Parties and (ii) Seward & Kissel LLP, special counsel to the Agents and Lenders,
in each case in such form as the Facility Agent may require, as well as such
other legal opinions as the Facility Agent shall have required as to all or any
matters under the laws of the United States of America and the State of New York
covering the representations and conditions which are the subjects of this
Section 4.2.
     4.3 Breakfunding Costs. In the event that, on the date specified for the
making of an Advance in any Drawdown Notice, the Lenders shall not be obliged
under this Credit Facility Agreement to make such Advance available, the
Borrower shall indemnify and hold the Lenders fully harmless against any losses
which the Lenders (or any thereof) may sustain as a result of borrowing or
agreeing to borrow funds to meet the drawdown requirement of such Drawdown
Notice and the certificate of the relevant Lender or Lenders shall, absent
manifest error, be conclusive and binding on the Borrower as to the extent of
any such losses.
     4.4 Satisfaction after Drawdown. Without prejudice to any of the other
terms and conditions of this Credit Facility Agreement, in the event the
Lenders, in their sole discretion, make any Advance prior to the satisfaction of
all or any of the conditions referred to in Sections 4.1 or 4.2, the Borrower
hereby covenants and undertakes to satisfy or procure the satisfaction of such
condition or conditions within five (5) days after the relevant Drawdown Date
(or such longer period as the Lenders, in their sole discretion, may agree).
5. REPAYMENT AND PREPAYMENT
     5.1 Repayment. Subject to the provisions of Section 5 regarding application
of prepayments, the Borrower shall repay the principal amount of that portion of
the Facility attributable to each Tranche in accordance with the following:
          (a) Tranche A shall be repaid in eighty-four (84) consecutive monthly
installments, commencing at the end of the first full month following the
Drawdown Date for Tranche A, each payment to be in the principal amount of Seven
Hundred Ninety Two Thousand Dollars ($792,000), the last such installment being
made on the Tranche A Final Payment date together with the Tranche A Final
Payment. If the initial aggregate principal amount of Tranche A is less than
$95,000,000, all payments of principal, including the Tranche A Final Payment,
will be reduced pro rata; and
          (b) each Advance made under Tranche B for each GPA 654 Vessel shall be
repaid in consecutive monthly installments, commencing on the last day of the
first full month after

22



--------------------------------------------------------------------------------



 



the Drawdown Date for such Advance, each payment to be in the principal amount
of Sixty Two Thousand Five Hundred Dollars ($62,500); provided, however, that if
upon drawdown the amount of the Tranche B Advance for the delivered GPA 654
vessel is less than one-tenth (1/10th) of the maximum aggregate principal amount
of Tranche B, the respective installment amount and the Tranche B Final Payment
will be reduced pro rata. The last such monthly installment shall be made on the
Tranche B Final Payment date together with the Tranche B Final Payment. The
payment dates for each Advance made under Tranche B shall be consolidated with
Tranche A, on a per-vessel basis, on the end of the month following the Drawdown
Date for each Vessel. The Borrower shall reimburse the Lenders for any and all
costs or expenses incurred by any Lender in connection with any breaking of
funding (as certified by such Lender, which certification shall, absent any
manifest error, be conclusive and binding on the Borrower) as a consequence of
such consolidation or otherwise.
     5.2 Voluntary Prepayment; No Re-borrowing. The Borrower may prepay, upon
five (5) Banking Days written notice, any outstanding Advance or any portion
thereof, without penalty, provided that such prepayment is made on the last day
of the Interest Period of such Advance. Each prepayment shall be in a minimum
amount equal to one repayment installment for the Tranche to which such Advance
relates, or in an integral multiple thereof Amounts prepaid under this
Section 5.2 shall be applied to the remaining payments on a pro-rata basis and
will not be available for re-borrowing.
     5.3 Mandatory Prepayment; Sale or Loss of Vessel. On (i) any sale of a
Vessel (subject in all cases to the provisions of Section 9.2(e) hereof) or
(ii) the earlier of (x) one hundred eighty (180) days after the Total Loss of a
Vessel or (y) the date on which the insurance proceeds in respect of such loss
are received by the Borrower or the Facility Agent as assignee thereof,
outstanding amounts under the Facility shall be prepaid in an amount equal to
the sum of the then committed amount under this Credit Facility Agreement
related to the proportionate value of the respective Vessel (determined at the
time of such prepayment). Prepayments made under this Section 5.3 shall be
applied to the remaining payments on a pro-rata basis and will not be available
for re-borrowing.
     5.4 Interest and Costs with Prepayments/Application of Prepayments. Any
prepayment of the Advances made hereunder (including, without limitation, those
made pursuant to Sections 5 and 9) shall be subject to the condition that on the
date of prepayment all accrued interest to the date of such prepayment shall be
paid in full with respect to the Advances or portions thereof being prepaid,
together with any and all costs or expenses incurred by any Lender in connection
with any breaking of funding (as certified by such Lender, which certification
shall, absent any manifest error, be conclusive and binding on the Borrower) or
any partial or complete termination of an Interest Rate Agreement.
6. INTEREST AND RATE
     6.1 Applicable Rate. Each Advance shall bear interest at the Applicable
Rate, which shall be the rate per annum which is equal to the aggregate of
(a) LIBOR for the relevant Interest Period plus (b) the Applicable Margin. The
Applicable Rate shall be determined by the Facility Agent two (2) Banking Days
prior to the first (1st) day of the relevant Interest Period. The Facility Agent
shall promptly notify the Borrower in writing of the Applicable Rate as and when
determined. Each such determination, absent manifest error, shall be conclusive
and binding upon

23



--------------------------------------------------------------------------------



 



the Borrower. The Borrower may elect to fix the Applicable Rate by entering into
an Interest Rate Agreement with the Facility Agent.
     6.2 Default Rate. Any amounts due under this Credit Facility Agreement, not
paid when due, whether by acceleration or otherwise, shall bear interest
thereafter from the due date thereof until the date of payment at a rate per
annum equal to (i) the otherwise Applicable Rate (as notified to the Borrower by
the Facility Agent), plus (ii) the Applicable Margin, plus (iii) three percent
(3%) (the “Default Rate”). In addition, following the occurrence of any Event of
Default, the Facility Agent may, and upon instruction of the Majority Lenders
shall, deliver a notice to the Borrower advising the Borrower that an Event of
Default has occurred. From the date of any such notice, or in the case of the
occurrence of an Event of Default of the type described in Sections 8.1(a) or
8.1(b), from the date such Event of Default first occurred, until each such
Event of Default is cured to the satisfaction of the Majority Lenders, the
Facility shall bear interest at the Default Rate.
     6.3 Interest Periods.
          The Borrower shall give the Facility Agent an Interest Notice
specifying the Interest Period selected at least three (3) Banking Days prior to
the end of any then existing Interest Period. If at the end of any then existing
Interest Period the Borrower fails to give an Interest Notice the relevant
Interest Period shall be one (1) month. The Borrower’s right to select an
Interest Period shall be subject to the restriction that no selection of an
Interest Period shall be effective unless LIBOR is available for such period and
that no Event of Default or event which, with the giving of notice or lapse of
time, or both, would constitute an Event of Default shall have occurred and be
continuing. In addition, there may be no more than three (3) different Interest
Periods in respect of Advances made hereunder at any one time. Interest Periods
for each Advance made under Tranche B shall be consolidated at the earlier of
the end of the Interest Period immediately following the delivery date for the
last delivered Vessel. The Borrower shall reimburse the Lenders for any and all
costs or expenses incurred by any Lender in connection with any breaking of
funding (as certified by such Lender, which certification shall, absent any
manifest error, be conclusive and binding on the Borrower) as a consequence of
such consolidation or otherwise.
     6.4 Interest Payments. Accrued interest on the Facility shall be payable in
arrears on the last day of each Interest Period, except that if the Borrower
shall select an Interest Period in excess of one (1) month, accrued interest
shall be payable during such Interest Period on each one (1) month anniversary
of the commencement of such Interest Period and upon the end of such Interest
Period.
7. PAYMENTS
     7.1 Place of Payments, No Set Off. All payments to be made hereunder by the
Borrower shall be made to the Facility Agent, not later than 10 a.m. New York
time (any payment received after 10 a.m. New York time shall be deemed to have
been paid on the next Banking Day) on the due date of such payment, at its
office located at Parklaan 2, 3016 BB Rotterdam, The Netherlands or to such
other office of the Facility Agent as the Facility Agent may direct, without
set-off or counterclaim and free from, clear of, and without deduction for, any
Taxes, provided, however, that if the Borrower shall at any time be compelled by
law to withhold or deduct any Taxes from any amounts payable to the Lenders
hereunder, then the Borrower shall pay such additional amounts in Dollars as may
be necessary in order that the net amounts received after withholding or
deduction shall equal the amounts which would have been received if such
withholding or deduction were not required and, in the event any withholding or
deduction is made, whether for Taxes or otherwise, the Borrower shall promptly
send to the Facility Agent such documentary evidence with respect to

24



--------------------------------------------------------------------------------



 



such withholding or deduction as may be required from time to time by the
Lenders. The Borrower shall send, or cause to be sent, a SWIFT message to the
Facility Agent confirming the remittance of any payment hereunder at the time
such payment is made.
     7.2 Tax Credits. If any Lender obtains the benefit of a credit against the
liability thereof for federal income taxes imposed by any taxing authority for
all or part of the Taxes as to which the Borrower has paid additional amounts as
aforesaid (and each Lender agrees to use its best efforts to obtain the benefit
of any such credit which may be available to it, provided it has knowledge that
such credit is in fact available to it), then such Lender shall reimburse the
Borrower for the amount of the credit so obtained. Each Lender agrees that in
the event that Taxes are imposed on account of the situs of its loans hereunder,
such Lender, upon acquiring knowledge of such event, shall, if reasonable, shift
such loans on its books to another office of such Lender so as to avoid the
imposition of such Taxes. Nothing contained in this clause shall in any way
prejudice the right of the Lenders to arrange their tax affairs in such way as
they, in their sole discretion, deem appropriate. In particular, no Lender shall
be required to obtain such tax credit, if this interferes with the way, such
Lender normally deals with its tax affairs.
     7.3 Sharing of Setoffs. Each Lender agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim or pursuant to a
secured claim under Section 506 of the Federal Bankruptcy Code or other security
or interest arising from, or in lieu of, such secured claim, exercised or
received by such Lender under any applicable bankruptcy, insolvency or other
similar law or otherwise, or by any other means, obtain payment (voluntary or
involuntary) in respect of any Advance or Advances as a result of which its
funded Commitment shall be proportionately less than the funded Commitment of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the funded Commitment of such other
Lender so that the aggregate funded Commitment of each Lender shall be in the
same proportion to the aggregate funded Commitments then outstanding as its
funded Commitment prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all funded
Commitments outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 7.3 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. Any Lender
holding a participation in a funded Commitment deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing to such Lender by reason thereof as fully as
if such Lender had made an Advance in the amount of such participation. The
Borrower expressly consents to the foregoing arrangement.
     7.4 Computations; Banking Days. (a) All computations of interest and fees
shall be made by the Facility Agent or the Lenders, as the case may be, on the
basis of a 360-day year, in each case for the actual number of days (including
the first day but excluding the last day) occurring in the period for which
interest or fees are payable. Each determination by the Facility Agent or the
Lenders of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
          (b) Whenever any payment hereunder or under the Note shall be stated
to be due on a day other than a Banking Day, such payment shall be due and
payable on the next succeeding

25



--------------------------------------------------------------------------------



 



Banking Day unless the next succeeding Banking Day falls in the following
calendar month, in which case it shall be payable on the immediately preceding
Banking Day.
8. EVENTS OF DEFAULT
     8.1 Events of Default. The occurrence of any of the following events shall
be an Event of Default:
          (a) Non-Payment of Principal. Any payment of principal is not paid
when due or, in the event such non-payment is solely the result of a banking
error or the occurrence of a day on which banks are closed for business in
London or Rotterdam (but not the United States), is not paid within two (2) days
of the due date; or
          (b) Non-Payment of Interest or Other Amounts. Any interest or any
other amount becoming payable to the Facility Agent or any Lender under this
Credit Facility Agreement, under the Note or under any of the Security Documents
is not paid on the due date or date of demand (as the case may be), and such
default continues unremedied for a period of five (5) Banking Days; or
          (c) Representations. Any representation, warranty or other statement
made by the Borrower in this Credit Facility Agreement or by any Security Party
or in any of the Security Documents or in any other instrument, document or
other agreement delivered in connection herewith or therewith proves to have
been untrue or misleading in any material respect as at the date as of which
made or confirmed; or
          (d) Mortgage. There is an event of default under any Mortgage; or
          (e) Covenants. The Borrower defaults in the due and punctual
observance or performance of any other term, covenant or agreement contained in
this Credit Facility Agreement, in the Note, in any of the Security Documents or
in any other instrument, document or other agreement delivered in connection
herewith or therewith, or it becomes impossible or unlawful for the Borrower to
fulfill any such term, covenant or agreement or there occurs any other event
which constitutes a default under this Credit Facility Agreement, under the Note
or under any of the Security Documents, in each case other than an Event of
Default referred to elsewhere in this Section 8.1, and such default,
impossibility and/or unlawfulness, in the reasonable opinion of the Majority
Lenders, could have a material adverse effect on the Lenders’ rights or the
ability of the Security Parties to perform their obligations hereunder, under
the Note and/or under the Security Documents or on the Lenders’ right to enforce
this Credit Facility Agreement, the Note and/or the Security Documents, and
continues unremedied or unchanged, as the case may be, for a period of thirty
(30) days; or
          (f) Funded Debt. The Borrower, any Subsidiary or any Affiliate of the
Borrower shall default in the payment when due (subject to any applicable grace
period) of any Funded Debt or of any other indebtedness, in either case, in the
outstanding principal amount equal to or exceeding Five Hundred Thousand Dollars
($500,000) or such Funded Debt or indebtedness is, or by reason of such default
is subject to being, accelerated or any party becomes entitled to enforce the
security for any such Funded Debt or indebtedness and such party shall take
steps to enforce the same, unless such default or enforcement is being contested
in good faith and by appropriate proceedings or other acts and the Security
Party, Subsidiary or Affiliate of the Borrower, as the case may be, shall set
aside on its books adequate reserves with respect thereto; or

26



--------------------------------------------------------------------------------



 



          (g) Bankruptcy. The Borrower, any Subsidiary or any Affiliate of the
Borrower commences any proceeding under any reorganization, arrangement or
readjustment of debt, dissolution, winding up, adjustment, composition,
bankruptcy or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect (a “Proceeding”), or there is commenced against any thereof
any Proceeding and such Proceeding remains undismissed or unstayed for a period
of thirty (30) days or any receiver, trustee, liquidator or sequestrator of, or
for, any thereof or any substantial portion of the property of any thereof is
appointed and is not discharged within a period of thirty (30) days or any
thereof by any act indicates consent to or approval of or acquiescence in any
Proceeding or the appointment of any receiver, trustee, liquidator or
sequestrator of, or for, itself or of, or for, any substantial portion of its
property; or
          (h) Termination of Operations; Sale of Assets. Except as expressly
permitted under Clause 9.2(e) of this Credit Facility Agreement, the Borrower
ceases its operations or sells or otherwise disposes of all or substantially all
of its assets or all or substantially all of the assets of any Security Party
are seized or otherwise appropriated; or
          (i) Judgments. Any judgment or order is made the effect whereof would
be to render ineffective or invalid this Credit Facility Agreement, the Note or
any of the Security Documents or any material provision thereof, or the Borrower
asserts that any such agreement or provision thereof is invalid; or
          (j) Inability to Pay Debts. The Borrower, any Subsidiary or any
Affiliate of the Borrower is unable to pay or admits its inability to pay its
debts as they fall due or a moratorium shall be declared in respect of any
material indebtedness of the Borrower or any Affiliate of the Borrower; or
          (k) Change in Financial Position. Any change in the financial position
of the Borrower or any Affiliate of the Borrower which, in the reasonable
opinion of the Majority Lenders, shall have a Material Adverse Effect; or
          (l) Change in Control. A Change of Control shall occur with respect to
the Borrower; or
          (m) Cross-Default. The Borrower, any Subsidiary or any Affiliate of
the Borrower defaults under any contract or agreement to which it is a party or
by which it is bound and such default could reasonably be expected to have a
Material Adverse Effect; or
          (n) ERISA Debt. (i) The Borrower or any ERISA Affiliate fails to pay
when due an amount or amounts aggregating in excess of $1,000,000 which it or
they have become liable to pay under Title IV of ERISA or (ii) the Borrower or
any ERISA Affiliate, individually or collectively, incurs, or should reasonably
expect to incur, any Withdrawal Liability or liability upon the happening of a
Termination Event and the aggregate of all such Withdrawal Liabilities and such
other liabilities exceeds $10,000,000.
          Upon and during the continuance of any Event of Default, the Lenders’
obligation to make any Advance available shall cease and the Facility Agent may,
and on the instructions of the Majority Lenders shall, by notice to the
Borrower, declare the entire unpaid balance of the then outstanding Advances,
accrued interest and any other sums payable by the Borrower hereunder or under
the Note due and payable, whereupon the same shall forthwith be due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; provided that upon the happening of an event specified
in subsections (g) or (j) of this Section 8.1 with respect to the Borrower, the
Note shall be immediately due and payable without declaration or

27



--------------------------------------------------------------------------------



 



other notice to the Borrower. In such event, the Lenders may proceed to protect
and enforce their rights by action at law, suit in equity or in admiralty or
other appropriate proceeding, whether for specific performance of any covenant
contained in this Credit Facility Agreement, in the Note or in any Security
Document, or in aid of the exercise of any power granted herein or therein, or
the Lenders may proceed to enforce the payment of the Note or to enforce any
other legal or equitable right of the Lenders, or proceed to take any action
authorized or permitted under the terms of any Security Document or by
applicable law for the collection of all sums due, or so declared due, on the
Note. Without limiting the foregoing, the Borrower agrees that during the
continuance of any Event of Default each of the Lenders shall have the right to
appropriate and hold or apply (directly, by way of set-off or otherwise) to the
payment of the obligations of the Borrower to the Lenders hereunder and/or under
the Note (whether or not then due) all moneys and other amounts of the Borrower
then or thereafter in possession of any Lender, the balance of any deposit
account (demand or time, mature or unmatured) of the Borrower then or thereafter
with any Lender and every other claim of the Borrower then or thereafter against
any of the Lenders.
     8.2 Indemnification. The Borrower agrees to, and shall, indemnify and hold
the Agents and the Lenders harmless against any loss, as well as against any
reasonable costs or expenses (including reasonable legal fees and expenses),
which any of the Agents or the Lenders sustains or incurs as a consequence of
any default in payment of the principal amount of the Facility, interest accrued
thereon or any other amount payable hereunder, under the Note or under any
Security Documents including, but not limited to, all actual losses incurred in
liquidating or re-employing fixed deposits made by third parties or funds
acquired to effect or maintain the Facility or any portion thereof. Any Lenders’
certification of such costs and expenses shall, absent any manifest error, be
conclusive and binding on the Borrower.
     8.3 Application of Moneys. Except as otherwise provided in any Security
Document, all moneys received by the Agents or the Lenders under or pursuant to
this Credit Facility Agreement, the Note or any of the Security Documents after
the happening of any Event of Default (unless cured to the satisfaction of the
Majority Lenders) shall be applied by the Facility Agent in the following
manner:
          (a) first, in or towards the payment or reimbursement of any expenses
or liabilities incurred by the Agents, or the Lenders in connection with the
ascertainment, protection or enforcement of their rights and remedies hereunder,
under the Note and under any of the Security Documents,
          (b) secondly, in or towards payment of any interest owing in respect
of the Facility, inclusive of breakfunding costs,
          (c) thirdly, in or towards repayment of principal of the Facility and
amounts owing under the Interest Rate Agreements, on a pari passu basis,
          (d) fourthly, in or towards payment of all other sums which may be
owing to the Agents, or any of them, or the Lenders under this Credit Facility
Agreement, under the Note, under the Mandate Letter or under any of the Security
Documents, and
          (e) fifthly, the surplus (if any) shall be paid to the Borrower or to
whosoever else may be entitled thereto.
9. COVENANTS
     9.1 Affirmative Covenants. The Borrower hereby covenants and undertakes
with the Lenders that, from the date hereof and so long as any principal,
interest or other moneys are owing

28



--------------------------------------------------------------------------------



 



in respect of this Credit Facility Agreement, under the Note or under any of the
Security Documents, the Borrower will:
          (a) Performance of Agreements. Duly perform and observe, and procure
the observance and performance by all other parties thereto (other than the
Lenders) of, the terms of this Credit Facility Agreement, the Note and the
Security Documents;
          (b) Notice of Default, etc. Promptly upon obtaining knowledge thereof,
inform the Facility Agent of the occurrence of (a) any Event of Default or of
any event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default, (b) any litigation or governmental proceeding
pending or threatened against it or against any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect, (c) the withdrawal of
any Vessel’s rating by its Classification Society or the issuance by the
Classification Society of any material recommendation or notation affecting
class and (d) any other event or condition which is reasonably likely to have a
Material Adverse Effect;
          (c) Obtain Consents. Without prejudice to Section 2.1 and this
Section 9.1, obtain every consent and do all other acts and things which may
from time to time be necessary or advisable for the continued due performance of
all its and the other Security Parties’ respective obligations under this Credit
Facility Agreement, under the Note and under the Security Documents;
          (d) Financial Information. Deliver to each Lender:

  (i)   as soon as available but not later than one hundred twenty (120) days
after the end of each fiscal year of the Borrower, complete copies of the
consolidated financial reports of the Borrower and its Subsidiaries (together
with a Compliance Certificate), all in reasonable detail, which shall include at
least the consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such year and the related consolidated statements of income and
sources and uses of funds for such year, which shall be audited reports prepared
by an Acceptable Accounting Firm;     (ii)   as soon as available but not later
than forty-five (45) days after the end of each of the first three quarters of
each fiscal year of the Borrower, a quarterly interim consolidated balance sheet
of the Borrower and its Subsidiaries and the related consolidated profit and
loss statements and sources and uses of funds (together with a Compliance
Certificate), all in reasonable detail, unaudited, but certified to be true and
complete by the chief financial officer of the Borrower;     (iii)   within ten
(10) days of the Borrower’s receipt thereof, copies of all audit letters or
other correspondence from any external auditors including material financial
information in respect of the Borrower;     (iv)   such other statements
(including, without limitation, monthly consolidated statements of operating
revenues and expenses), lists of assets and accounts, budgets, forecasts,
reports and other financial information with respect to its business as the
Facility Agent may

29



--------------------------------------------------------------------------------



 



      from time to time reasonably request, certified to be true and complete by
the chief financial officer of the Borrower;

          (e) Vessel Valuations. On the date here and each one year anniversary
thereof, and in any event upon the request of the Facility Agent, the Facility
Agent shall obtain appraisals addressed to the Facility Agent of the Fair Market
Value of the Vessels. The first two such valuations in any year are to be at the
Borrower’s cost, provided, that following and during the continuance of any
Event of Default, all such valuations are to be at the Borrower’s cost. For
purposes of determining the aggregate Fair Market Value of all Vessels,
appraisals will be obtained for the oldest and the youngest Pre-Existing Vessel
and for the oldest and most recently delivered GPA 654 Vessel and the aggregate
Fair Market Value shall be the sum of the arithmetic means of such appraisals
for each Vessel type multiplied by the number of Vessels of such type. If the
Borrower does not agree with the result of any appraisal, the Borrower may
appoint an additional ship broker from the list set forth in Schedule 4, or such
other independent ship broker approved by the Majority Lenders, to conduct a
separate appraisal, and such additional valuation shall be averaged for the
purposes of this Section 9(e).
          (f) Corporate Existence. Do or cause to be done, and procure that each
Subsidiary of the Borrower shall do or cause to be done, all things necessary to
preserve and keep in full force and effect its corporate existence, or limited
liability company existence, as the case may be, and all licenses, franchises,
permits and assets necessary to the conduct of its business;
          (g) Books and Records. At all times keep, and cause each Subsidiary of
the Borrower to keep, proper books of record and account into which full and
correct entries shall be made in accordance with GAAP;
          (h) Taxes and Assessments. Pay and discharge, and cause each
Subsidiary of the Borrower to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
property prior to the date upon which penalties attach thereto; provided,
however, that it shall not be required to pay and discharge, or cause to be paid
and discharged, any such tax, assessment, charge or levy so long as the legality
thereof shall be contested in good faith and by appropriate proceedings or other
acts and it shall set aside on its books adequate reserves with respect thereto;
          (i) Inspection. Allow, and cause each Subsidiary to allow, any
representative or representatives designated by the Facility Agent, subject to
applicable laws and regulations, to visit and inspect any of its properties,
and, on request, to examine its books of account, records, reports and other
papers and to discuss its affairs, finances and accounts with its officers, all
at such reasonable times and as often as the Facility Agent reasonably requests;
          (j) Inspection and Survey Reports. The Borrower shall provide the
Lenders with copies of all inspection or survey reports on the Vessels issued by
the Classification Society and all internally generated reports addressing
material items in respect of the condition of any of the Vessels.
          (k) Compliance with Statutes, Agreements, etc. Do or cause to be done,
and cause each Subsidiary to do and cause to be done, all things necessary to
comply with all material contracts or agreements to which it, or any Subsidiary
is a party, and all material laws, and the rules and regulations thereunder,
applicable to the Borrower or such Subsidiary, including, without limitation,
those laws, rules and regulations relating to employee benefit plans and
environmental matters;

30



--------------------------------------------------------------------------------



 



          (l) Environmental Matters. Promptly upon the occurrence of any of the
following conditions, provide to the Facility Agent a certificate of a chief
executive officer thereof, specifying in detail the nature of such condition and
its proposed response or the response of its Environmental Affiliates: (a) its
receipt or the receipt by any other Security Party or any Environmental
Affiliates of the Borrower or any other Security Party of any written
communication whatsoever that alleges that such person is not in compliance with
any applicable Environmental Law or Environmental Approval, if such
noncompliance could reasonably be expected to have a Material Adverse Effect,
(b) knowledge by it, or by any other Security Party or any Environmental
Affiliates of the Borrower or any other Security Party that there exists any
Environmental Claim pending or threatened against any such person, which could
reasonably be expected to have a Material Adverse Effect, or (c) any release,
emission, discharge or disposal of any material that could form the basis of any
Environmental Claim against it, any other Security Party or against any
Environmental Affiliates of the Borrower or any other Security Party, if such
Environmental Claim could reasonably be expected to have a Material Adverse
Effect. Upon the written request by the Facility Agent, it will submit to the
Facility Agent at reasonable intervals, a report providing an update of the
status of any issue or claim identified in any notice or certificate required
pursuant to this subsection;
          (m) ERISA. Forthwith upon learning of the occurrence of any material
liability of the Borrower, any Subsidiary or any ERISA Affiliate pursuant to
ERISA in connection with the termination of any Plan or withdrawal or partial
withdrawal of any multi-employer plan (as defined in ERISA) or of a failure to
satisfy the minimum funding standards of Section 412 of the Code or Part 3 of
Title I of ERISA by any Plan for which the Borrower, any Subsidiary or any ERISA
Affiliate is plan administrator (as defined in ERISA), furnish or cause to be
furnished to the Lenders written notice thereof;
          (n) Vessel Management. Cause each of the Vessels to be managed both
commercially and technically by the Borrower, a wholly-owned subsidiary thereof
or its existing manager;
          (o) ISM Code, ISPS Code and MTSA Matters. (i) Procure that the
Operator will comply with and ensure each of the Vessels will comply with the
requirements of (A) the ISM Code and the ISPS Code in accordance with the
implementation schedule thereof, including (but not limited to) the maintenance
and renewal of valid certificates pursuant thereto and (B) the MTSA; and
(ii) will procure that the Operator will immediately inform the Administrative
Agent if there is any threatened or actual withdrawal, suspension, cancellation
or modification of its DOC or the ISSC or the SMC in respect of any Vessel; and
(iii) will procure that the Operator will promptly inform the Administrative
Agent upon the issuance to the Borrower or Operator of a DOC and the issuance to
any Vessel of an ISSC and an SMC;
          (p) Brokerage Commissions, etc. Indemnify and hold each of the Agents
and the Lenders harmless from any claim for any brokerage commission, fee, or
compensation from any broker or third party resulting from the transactions
contemplated hereby. The Facility Agent represents that it has not used a broker
in connection with the origination of this Facility;
          (q) Deposit Accounts; Assignment. Maintain an Operating Account with
the Depository and an account with the Facility Agent and shall procure that all
earnings of any Vessels shall be paid into the Operating Account.;
          (r) Insurance. Without prejudice to the provisions of the Mortgages,
maintain, and cause each other Security Party to maintain, with financially
sound and reputable insurance

31



--------------------------------------------------------------------------------



 



companies insurance on all their respective properties and against all such
risks and in at least such amounts as are usually insured against by companies
of established reputation engaged in the same or similar business from time to
time; and
          (s) Interest Rate Agreements. Enter into Assignments of any Interest
Rate Agreements entered into in respect of Advances made subsequent to the
Drawdown Date in respect of Tranche A.
     9.2 Negative Covenants. The Borrower hereby covenants and undertakes with
the Lenders that, from the date hereof and so long as any principal, interest or
other moneys are owing in respect of this Credit Facility Agreement, under the
Note or under any of the Security Documents, the Borrower will not, and will
procure that no Subsidiary, to the extent applicable, will, without the prior
written consent of the Majority Lenders (or all of the Lenders if required by
Section 15.8):
          (a) Liens. Create, assume or permit to exist, any mortgage, pledge,
lien, charge, encumbrance or any security interest whatsoever upon any
Collateral or other property except:

  (i)   liens disclosed in Schedule 3;     (ii)   liens for taxes not yet
payable for which adequate reserves have been maintained;     (iii)   the
Mortgages, the Subordinated Mortgage, the Assignments and other liens in favor
of the Security Trustee;     (iv)   liens, charges and encumbrances against
their respective Vessels permitted to exist under the terms of the Mortgages;  
  (v)   other liens, charges and encumbrances incidental to the conduct of the
business of each such party, the ownership of any such party’s property and
assets and which do not in the aggregate materially detract from the value of
each such party’s property or assets or materially impair the use thereof in the
operation of its business;

          (b) Change in Business. Materially change the nature of its business
or commence any business materially different from its current business;
          (c) Change in Flag, Class, Management or Ownership. Without the
approval of the Majority Lenders, change the flag of any Vessel, change the
Classification Society of any Vessel, the technical management of any Vessel or
the immediate or ultimate ownership of any Vessel;
          (d) Sale or Pledge of Shares. Sell, assign, transfer, pledge or
otherwise convey or dispose of any of its shares (including by way of spin-off,
installment sale or otherwise) of the capital stock;
          (e) Sale of Assets. Sell, lease or transfer or otherwise dispose of
(including by way of bareboat charter) more than 25% of its Consolidated Total
Assets, other than in the ordinary course of business in any fiscal year; such
sales, leases, transfers or other disposals during the term of this Facility,
not to exceed 50% of its Consolidated Total Assets except that (i) any
Subsidiary may sell, lease, transfer or otherwise dispose of its assets to the
Borrower or any other Subsidiary and (ii) the Borrower may sell, lease, transfer
or otherwise dispose of its assets in excess of the

32



--------------------------------------------------------------------------------



 



limitations set forth in this Section 9.2(e) if the proceeds of such sales are
used towards the payment of (a) the Facility and (b) the Subordinated Mortgage
Debt and all accrued interest thereon, or (c) to purchase other similar property
within one year of such sale;
          (f) Changes in Offices or Names. Change the location of its chief
executive office or the chief place of business any such parties, the office in
which the records relating to the earnings or insurances of the Vessels are kept
unless the Lenders shall have received sixty (60) days prior written notice of
such change and, in on event, to any jurisdiction outside the United States of
America;
          (g) Consolidation and Merger. Consolidate with, or merge into, any
corporation or other entity, or merge any corporation or other entity into it;
          (h) Change Fiscal Year. Change its fiscal year.
          (i) Limitations on Ability to Make Distributions. Create or otherwise
cause or permit to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make any
other distributions on its capital stock or limited liability company interests,
as the case may be, to the Borrower or pay any Funded Debt owed to the Borrower
if there has been any Event of Default or of any event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default or if all
of the Tranche B funds have not been drawn, (ii) make any loans or advances to
the Borrower, or (iii) transfer any of its property or assets to the Borrower;
          (j) Use of Corporate Funds. Pay out any funds to any company or person
except (i) in the ordinary course of business in connection with the management
of the business of the Borrower, including the operation and/or repair of the
Vessels and other vessels owned or operated by such parties and (ii) the
servicing of the Funded Debt permitted hereunder (but excluding, any repayments
or prepayments of any Funded Debt other than the Facility);
          (k) No Money Laundering. In connection with this Credit Facility
Agreement or any of the Security Documents, contravene any law, official
requirement or other regulatory measure or procedure implemented to combat
“money laundering” (as defined in Article 1 of the Directive (91/308/EEC) of the
Council of the European Communities) and comparable United States Federal and
state laws.
          (l) Restricted Payment/Restricted Investments. The Borrower shall not
make any Restricted Payments or Restricted Investments; provided, however, that
the Borrower may make Restricted Payments and Restricted Investments to the
extent that the aggregate of such any Restricted Payments or Restricted
Investments do not exceed fifty percent (50%) of the cumulative positive
Consolidated Net Earnings of the Borrower reduced by one hundred percent (100%)
of any consolidated net loss, each measured quarterly; provided, further, that
no Restricted Payment or Restricted Investment, other than the payment of
interest on the Subordinated Second Mortgage Debt until January 31, 2008 or
until such time as all of the GPA 654 Vessels have been delivered. At no time
shall the Borrower make a Restricted Payment or Restricted Investment, if the
making of such Restricted Payment or Restricted Investment would, result in an
Event of Default or an event which, with the giving of notice or lapse of time
or both, would constitute an Event of Default. For the avoidance of doubt, no
payment of principal shall be made in respect of the Subordinated Second
Mortgage Debt until all amounts owing to the Agents and the Lenders under or in
connection with this Agreement have been fully and indefeasibly repaid;

33



--------------------------------------------------------------------------------



 



     9.3 Financial Covenants. The Borrower hereby covenants and undertakes with
the Lenders that, from the date hereof and so long as any principal, interest or
other moneys are owing in respect of this Credit Facility Agreement, under the
Note or under any of the Security Documents, the Borrower will:
          (a) Consolidated Net Worth. Maintain at all times a Consolidated Net
Worth of not less than Twenty Million Dollars ($20,000,000) plus fifty percent
(50%) of the Borrower’s positive Consolidated Net Earnings for each quarter
after December 31, 2005;
          (b) Fixed Charge Coverage. Maintain at all times a ratio of
Consolidated Net Earnings before Fixed Charges and taxes to Interest Charges of
not less than 2.0 to 1, calculated quarterly on a trailing 12 month basis;
          (c) Limitation on Funded Debt. Maintain, at all times a ratio of
Consolidated Debt to Consolidated Total Capitalization of not greater than (i)
.70:1.00 through December 31, 2007, (ii).65:1.00 through December 31, 2009, and
(iii) .60:1.00 through December 31, 2010 and thereafter; and
          (d) Limitation on Subsidiary Debt. Not permit any Subsidiary of the
Borrower to create, assume, incur, guarantee or otherwise become liable in
respect of any Debt except (i) Debt of any Person existing at the time such
Person becomes a Subsidiary, and the extension, renewal or replacement of such
Debt, provided that the principal amount shall not be increased over the
original amount borrowed, and (ii) all other Debt of all Subsidiaries of the
Borrower which in the aggregate amount, including (i) above, shall not exceed
25% of the Borrower’s Consolidated Net Worth.
     9.4 Asset Maintenance. If at any time during the term of the Credit
Facility Agreement, the result of (i) the sum of the Fair Market Values of the
Vessels is less than the Required Percentage of the outstanding amount of the
Facility, the Borrower shall, within a period of thirty (30) days following
receipt by the Borrower of written notice from the Facility Agent notifying the
Borrower of such shortfall and specifying the amount thereof (which amount
shall, in the absence of manifest error, be deemed to be conclusive and binding
on the Borrower), either deliver to the Security Trustee, upon the Facility
Agent’s request, such additional collateral as may be satisfactory to the
Lenders in their sole discretion of sufficient value to restore compliance with
the Required Percentage or (ii) the Borrower shall prepay such amount of the
Facility (together with interest thereon and any other monies payable in respect
of such prepayment pursuant to Section 5.4) as shall result in the Fair Market
Value of the Vessels then mortgaged to the Security Trustee being not less than
the Required Percentage.
     10. ASSIGNMENT.
          This Credit Facility Agreement shall be binding upon, and inure to the
benefit of, the Borrower and the Lenders, the Agents and their respective
successors and assigns, except that the Borrower may not assign any of its
rights or obligations hereunder. Subject to the requirement that each Lender
proposing to make an assignment hereunder to unaffiliated third parties first
grant the Facility Agent a right to purchase the portion of the Facility such
Lender proposes to assign on the same terms and conditions being offered thereby
, each Lender shall be entitled to assign its rights and obligations under this
Credit Facility Agreement or grant participation(s) in the Facility to any
subsidiary, holding company or other affiliate of such Lender, to any subsidiary
or other affiliate company of any thereof or collateralized loan obligation fund
or trust (“CLO”) or, with the consent of the Borrower (except upon the
occurrence and during the continuation of an Event of Default in

34



--------------------------------------------------------------------------------



 



which case the Borrower’s consent shall not be required), and the Facility
Agent, each such consent not to be unreasonably withheld and provided that no
assignment shall result in increased costs or withholding, to any other bank or
financial institution, and in the case of a partial assignment (other than to
another Lender or to an affiliate of such Lender), such assignment must be in a
minimum amount of not less than $10,000,000 and after giving effect thereto, the
assigning Lender, if it retains any interest, shall retain an interest in the
Facility in a minimum amount of not less than $10,000,000 unless otherwise
agreed by the Borrower and the Facility Agent, and such Lender shall forthwith
give notice of any such assignment or participation to the Borrower and pay the
Facility Agent an assignment fee of $3,000 for each such assignment or
participation; provided, however, that any such assignment must be made pursuant
to an Assignment and Assumption Agreement. The Borrower will take all reasonable
actions requested by the Agents or any Lender to effect such assignment,
including, without limitation, the execution of a written consent to any
Assignment and Assumption Agreement.
11. ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.
     11.1 Illegality. In the event that by reason of any change in any
applicable law, regulation or regulatory requirement or in the interpretation
thereof, a Lender has a reasonable basis to conclude that it has become unlawful
for any Lender to maintain or give effect to its obligations as contemplated by
this Credit Facility Agreement, such Lender shall inform the Facility Agent and
the Borrower to that effect, whereafter the liability of such Lender to make its
Commitment available shall forthwith cease and the Borrower shall be required
either to repay to such Lender that portion of the Facility advanced by such
Lender immediately or, if such Lender so agrees, to repay such portion of the
Facility to such Lender on the last day of any then current Interest Period in
accordance with and subject to the provisions of Section 11.4. In any such
event, but without prejudice to the aforesaid obligations of the Borrower to
repay such portion of the Facility, the Borrower and the relevant Lender shall
negotiate in good faith with a view to agreeing on terms for making such portion
of the Facility available from another jurisdiction or otherwise restructuring
such portion of the Facility on a basis which is not unlawful.
     11.2 Increased Costs. If any change in applicable law, regulation or
regulatory requirement, or in the interpretation or application thereof by any
governmental or other authority, shall:

  (i)   subject any Lender to any Taxes with respect to its income from the
Facility, or any part thereof, or     (ii)   change the basis of taxation to any
Lender of payments of principal or interest or any other payment due or to
become due pursuant to this Credit Facility Agreement (other than a change in
the basis effected by the jurisdiction of organization of such Lender, the
jurisdiction of the principal place of business of such Lender, the United
States of America, the State or City of New York or any governmental subdivision
or other taxing authority having jurisdiction over such Lender (unless such
jurisdiction is asserted by reason of the activities of the Borrower or any of
the other Security Parties) or such other jurisdiction where the Facility may be
payable), or     (iii)   impose, modify or deem applicable any reserve
requirements or require the making of any special deposits against or in respect
of any

35



--------------------------------------------------------------------------------



 



      assets or liabilities of, deposits with or for the account of, or loans
by, a Lender, or

  (iv)   impose on any Lender any other condition affecting the Facility or any
part thereof,

          and the result of the foregoing is either to increase the cost to such
Lender of making available or maintaining its Commitment or any part thereof or
to reduce the amount of any payment received by such Lender, then and in any
such case if such increase or reduction in the opinion of such Lender materially
affects the interests of such Lender under or in connection with this Credit
Facility Agreement:
          (a) the Lender shall notify the Facility Agent and the Borrower of the
happening of such event, and
          (b) the Borrower agrees forthwith upon demand to pay to such Lender
such amount as such Lender certifies to be necessary to compensate such Lender
for such additional cost or such reduction; PROVIDED, however, that the
foregoing provisions shall not be applicable in the event that increased costs
to the Lender result solely from the exercise by the Lender of its right to
assign its rights or obligations under Section 10.
     11.3 Replacement of Lender or Participant. If the obligtion of any Lender
to make its pro rata share of any Tranche has been suspended or terminated
pursuant to Section 11.1, or if any Lender shall notify the Borrowers of the
happening of any event leading to increased costs as described in Section 11.2,
the Borrowers shall have the right, upon twenty (20) Banking Days’ prior written
notice to such Lender, to cause one or more banks (a “Replacement Lender(s)”)
(which may be one or more of the Lenders), each such Replacement Lender to be
satisfactory to the Majority Lenders (determined for this purpose as if such
transferor Lender had no Commitment and held no interest in the Note issued to
it hereunder) and, in each case, with the written acknowledgment of the Facility
Agent, to purchase such Lender’s pro rata share of the Tranches and assume the
Commitment of such Lender pursuant to an Assignment and Assumption Agreement. If
one or more such banks are identified by the Borrowers and approved as being
reasonably satisfactory to the Majority Lenders (determined as provided above),
the transferor Lender shall consent to such sale and assumption by executing and
delivering an Assignment and Assumption Agreement. Upon execution and delivery
of an Assignment and Assumption Agreement by the Borrowers, the transferor
Lender, the Replacement Lender and the Facility Agent, and payment by the
Replacement Lender to the transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Replacement Lender, such
Replacement Lender shall become a Lender party to this Agreement (if it is not
already a party hereto as applicable) and shall have all the rights and
obligations of a Lender with a Commitment (which, if such Replacement Lender is
already a party hereto, shall take into account such Replacement Lender’s then
existing Commitment hereunder) as set forth in such Assignment and Assumption
Agreement and the transferor Lender shall be released from its obligations
hereunder and no further consent or action by any other Person shall be
required. In the event no Replacement Lender is found or is satisfactory to the
Majority Lenders, the Borrower shall have the right to request a permanent
reduction of the Facility by reducing the whole of such Lender’s commitment,
provided that (a) the Facility Agent and the Lender’s whose Commitment the
Borrower seeks to reduce receive ten (10) Banking Days prior written notice of
such request and (b) such reduction occurs on the last day of the applicable
Interest Period(s) for Tranches (or portions thereof) outstanding under this

36



--------------------------------------------------------------------------------



 



Agreement. Upon such reduction, the reduced Lender shall be released from its
obligations hereunder and no further action by any Person shall be required and
the new participation percentages (as designated in Schedule 1 hereto) shall be
assigned to the remaining Lenders on a pro rata basis based on their respective
Commitments. In the event that the Facility Agent, in its capacity as a Lender,
is required to sell its pro rata share of the Tranches and its Commitment
hereunder pursuant to this Section 11.3, the Facility Agent shall, promptly upon
the consummation of any assignment pursuant to this Section 11.3, resign as
Facility Agent hereunder and the Borrowers shall (subject to the consent of the
Majority Lenders) have the right to appoint another Lender as successor Facility
Agent, all in accordance with Section 15.13.
     11.4 Nonavailability of Funds. If the Facility Agent shall determine that,
by reason of circumstances affecting the London Interbank Market generally,
adequate and reasonable means do not or will not exist for ascertaining the
Applicable Rate for the Facility for any Interest Period, the Facility Agent
shall give notice of such determination to the Borrower. The Borrower, the
Facility Agent and the Majority Lenders shall then negotiate in good faith in
order to agree upon a mutually satisfactory interest rate and/or Interest Period
to be substituted for those which would otherwise have applied under this Credit
Facility Agreement. If the Borrower, the Facility Agent and the Majority Lenders
are unable to agree upon such a substituted interest rate and/or Interest Period
within five (5) Banking Days of the giving of such determination notice, the
Facility Agent shall set an interest rate and Interest Period to take effect
from the expiration of the Interest Period in effect at the date of
determination, which rate shall be equal to the Applicable Margin plus the cost
to the Lenders (as certified by each Lender) of funding the Facility. In the
event the state of affairs referred to in this Section 11.3 shall extend beyond
the end of the Interest Period, the foregoing procedure shall continue to apply
until circumstances are such that the Applicable Rate may be determined pursuant
to Section 6.
     11.5 Lender’s Certificate Conclusive. A certificate or determination notice
of any Lender as to any of the matters referred to in this Section 11 shall,
absent manifest error, bad faith or misconduct, be conclusive and binding on the
Borrower.
     11.6 Compensation for Losses. Where the Facility or any portion thereof is
to be repaid by the Borrower pursuant to this Section 11, the Borrower agrees
simultaneously with such repayment to pay to the relevant Lender all accrued
interest to the date of actual payment on the amount repaid and all other sums
then payable by the Borrower to the relevant Lender pursuant to this Credit
Facility Agreement, together with such amounts as may be certified by the
relevant Lender to be necessary to compensate such Lender for any actual loss,
premium or penalties incurred or to be incurred thereby on account of funds
borrowed to make, fund or maintain its Commitment or such portion thereof for
the remainder (if any) of the then current Interest Period or Interest Periods,
if any, but otherwise without penalty or premium.
12. CURRENCY INDEMNITY
     12.1 Currency Conversion. If for the purpose of obtaining or enforcing a
judgment in any court in any country it becomes necessary to convert into any
other currency (the “judgment currency”) an amount due in Dollars under this
Credit Facility Agreement, the Note or any of the Security Documents then the
conversion shall be made, in the discretion of the Facility Agent, at the rate
of exchange prevailing either on the date of default or on the day before the
day on which the judgment is given or the order for enforcement is made, as the
case may be (the “conversion date”), provided that the Facility Agent shall not
be entitled to recover under this section any

37



--------------------------------------------------------------------------------



 



amount in the judgment currency which exceeds at the conversion date the amount
in Dollars due under this Credit Facility Agreement, the Note, the Guaranty
and/or any of the Security Documents.
     12.2 Change in Exchange Rate. If there is a change in the rate of exchange
prevailing between the conversion date and the date of actual payment of the
amount due, the Borrower shall pay such additional amounts (if any, but in any
event not a lesser amount) as may be necessary to ensure that the amount paid in
the judgment currency when converted at the rate of exchange prevailing on the
date of payment will produce the amount then due under this Credit Facility
Agreement, the Note and/or any of the Security Documents in Dollars; any excess
over the amount due received or collected by the Lenders shall be remitted to
the Borrower.
     12.3 Additional Debt Due. Any amount due from the Borrower under this
Section 12 shall be due as a separate debt and shall not be affected by judgment
being obtained for any other sums due under or in respect of this Credit
Facility Agreement, the Note and/or any of the Security Documents.
     12.4 Rate of Exchange. The term “rate of exchange” in this Section 12 means
the rate at which the Facility Agent in accordance with its normal practices is
able on the relevant date to purchase Dollars with the judgment currency and
includes any premium and costs of exchange payable in connection with such
purchase.
13. FEES AND EXPENSES
     13.1 Fees. During the period beginning on the date of this Credit Facility
Agreement, the Borrower shall pay, each month in arrears, to the Facility Agent
(for the account of the Lenders), a commitment fee (the “Commitment Fee”) of
thirty-five one-hundredths of one percent (.35%) per annum payable on the
average undrawn amount of Tranche B. The Borrower shall also pay to the Facility
Agent an agency fee (the “Agency Fee”) equal to Fifteen Thousand Dollars
($15,000) per annum, payable to the Administrative Agent upon the execution of
the Credit Facility and on that date every year thereafter.
     13.2 Expenses. The Borrower agrees, whether or not the transactions hereby
contemplated are consummated, on demand to pay, or reimburse the Agents for
their payment of, the reasonable expenses of the Agents and (after the
occurrence and during the continuance of an Event of Default) the Lenders
incident to said transactions (and in connection with any supplements,
amendments, waivers or consents relating thereto or incurred in connection with
the enforcement or defense of any of the Agent’s and the Lenders’ rights or
remedies with respect thereto or in the preservation of the Agent’s and the
Lenders’ priorities under the documentation executed and delivered in connection
therewith) including, without limitation, all reasonable costs and expenses of
preparation, negotiation, execution and administration of this Credit Facility
Agreement and the documents referred to herein, the reasonable fees and
disbursements of the Agent’s counsel in connection therewith, as well as the
reasonable fees and expenses of any independent appraisers, surveyors,
engineers, inspectors and other consultants retained by the Agents in connection
with this Agreement and the transactions contemplated hereby and under the
Security Documents, all reasonable costs and expenses, if any, in connection
with the enforcement of this Credit Facility Agreement, the Note and the
Security Documents and stamp and other similar taxes, if any, incident to the
execution and delivery of the documents (including, without limitation, the
Note) herein contemplated and to hold the Agents and the Lenders free and
harmless in connection with any liability arising from the nonpayment of any
such stamp or other similar taxes. Such taxes and, if any, interest and
penalties related thereto as may become payable after the date hereof shall be
paid immediately by the Borrower to the Agents or the Lenders, as the case may
be,

38



--------------------------------------------------------------------------------



 



when liability therefor is no longer contested by such party or parties or
reimbursed immediately by the Borrower to such party or parties after payment
thereof (if the Agents or the Lenders, at their sole discretion, chooses to make
such payment).
14. APPLICABLE LAW, JURISDICTION AND WAIVER
     14.1 Applicable Law. This Credit Facility Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.
     14.2 Jurisdiction. The Borrower hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Lenders or the Agents under this Credit
Facility Agreement or under any document delivered hereunder and hereby
irrevocably agrees that valid service of summons or other legal process on it
may be effected by serving a copy of the summons and other legal process in any
such action or proceeding on the Borrower by mailing or delivering the same by
hand to the Borrower at the address indicated for notices in Section 16.1. The
service, as herein provided, of such summons or other legal process in any such
action or proceeding shall be deemed personal service and accepted by the
Borrower as such, and shall be legal and binding upon the Borrower for all the
purposes of any such action or proceeding. Final judgment (a certified or
exemplified copy of which shall be conclusive evidence of the fact and of the
amount of any indebtedness of the Borrower to the Lenders or the Agent) against
the Borrower in any such legal action or proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment. The Borrower will
advise the Facility Agent promptly of any change of address for the purpose of
service of process. Notwithstanding anything herein to the contrary, the Lenders
may bring any legal action or proceeding in any other appropriate jurisdiction.
     14.3 WAIVER OF JURY TRIAL. IT IS MUTUALLY AGREED BY AND AMONG THE BORROWER,
THE OTHER SECURITY PARTIES, THE AGENT AND THE LENDERS THAT EACH OF THEM HEREBY
WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY
PARTY HERETO AGAINST ANY OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE NOTE OR THE SECURITY
DOCUMENTS.
15. THE AGENTS
     15.1 Appointment of Agents. Each of the Lenders irrevocably appoints and
authorizes the Agents severally each to take such action as agent on its behalf
and to exercise such powers under this Credit Facility Agreement, the Note and
the Security Documents as are delegated to such Agent by the terms hereof and
thereof. No Agent nor any of their respective directors, officers, employees or
agents shall be liable for any action taken or omitted to be taken by it or them
under this Credit Facility Agreement, the Note or the Security Documents or in
connection therewith, except for its or their own gross negligence or willful
misconduct.
     15.2 Security Trustee as Trustee. Each of the Lenders irrevocably appoints
the Security Trustee as trustee on its behalf with regard to (i) the security,
powers, rights, titles, benefits and interests (both present and future)
constituted by and conferred on the Lenders or any of them or for the benefit
thereof under or pursuant to this Credit Facility Agreement, the Note or any of
the Security Documents (including, without limitation, the benefit of all
covenants, undertakings, representations, warranties and obligations given, made
or undertaken to any Lender in the Agreement, the Note or any Security
Document), (ii) all moneys, property and other assets paid or

39



--------------------------------------------------------------------------------



 



transferred to or vested in any Lender or any agent of any Lender or received or
recovered by any Lender or any agent of any Lender pursuant to, or in connection
with, this Credit Facility Agreement, the Note or the Security Documents whether
from any Security Party or any other person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Lender or any agent of any Lender in respect of the same (or
any part thereof). The Security Trustee hereby accepts such appointment.
     15.3 Distribution of Payments. Whenever any payment is received by the
Facility Agent from the Borrower or any other Security Party for the account of
the Lenders, or any of them, whether of principal or interest on the Note,
commissions, fees under Section 13 or otherwise, it will thereafter cause to be
distributed on the same day if received before 4:30 p.m. Rotterdam time, or on
the next day if received thereafter, like funds relating to such payment ratably
to the Lenders according to their respective Commitments, in each case to be
applied according to the terms of this Credit Facility Agreement. Unless the
Facility Agent shall have received notice that the Borrower is not making a
timely payment of amounts due hereunder, the Administrative Agent and the
Facility Agent may, in reliance upon such assumption make available to the
Lenders on such date their pro rata share of a corresponding amount. If and to
the extent that the Borrower shall not have so made such payment to the Facility
Agent, the Lenders and the Borrower (but without duplication) severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
or their pro rata share thereof together with interest thereon, for each day
from the date such amount is made available until the date such amount is repaid
to the Administrative Agent, at (i) in the case of the borrower, a rate per
annum equal to the higher of (y) the LIBOR rate for overnight or weekend
deposits plus the Margin plus three (3) percent and (z) the interest rate
applicable thereto pursuant to Section 6.1 and (ii) in the case of such Lender,
the LIBOR rate for overnight or weekend deposits.
     15.4 Holder of Interest in Note. The Agents may treat each Lender as the
holder of all of the interest of such Lender in the Note.
     15.5 No Duty to Examine, Etc. The Agents shall not be under a duty to
examine or pass upon the validity, effectiveness or genuineness of any of this
Credit Facility Agreement, the Note, the Security Documents or any instrument,
document or communication furnished pursuant to this Credit Facility Agreement
or in connection therewith or in connection with the Note or any Security
Document, and the Agents shall be entitled to assume that the same are valid,
effective and genuine, have been signed or sent by the proper parties and are
what they purport to be.
     15.6 Agents as Lenders. With respect to that portion of the Facility made
available by it, each Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall include each Agent in its capacity as a
Lender. Each Agent and its affiliates may accept deposits from, lend money to
and generally engage in any kind of business with, the Borrower and the other
Security Parties as if it were not an Agent.
     15.7 Acts of the Agents. Each Agent shall have duties and reasonable
discretion, and shall act as follows:

  (a)   Obligations of the Agents. The obligations of each Agent under this
Credit Facility Agreement, under the Note and under the Security Documents are
only those expressly set forth herein and therein.

40



--------------------------------------------------------------------------------



 



  (b)   No Duty to Investigate. No Agent shall at any time be under any duty to
investigate whether an Event of Default, or an event which with the giving of
notice or lapse of time, or both, would constitute an Event of Default, has
occurred or to investigate the performance of this Credit Facility Agreement,
the Note or any Security Document by any Security Party.     (c)   Discretion of
the Agents. Each Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, and with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Credit Facility
Agreement, the Note and the Security Documents, unless the Facility Agent shall
have been instructed by the Majority Lenders to exercise such rights or to take
or refrain from taking such action; provided, however, that no Agent shall be
required to take any action which exposes such Agent to personal liability or
which is contrary to this Credit Facility Agreement or applicable law.     (d)  
Instructions of Majority Lenders. Each Agent shall in all cases be fully
protected in acting or refraining from acting under this Credit Facility
Agreement, under the Note, or under any Security Document in accordance with the
instructions of the Majority Lenders, and any action taken or failure to act
pursuant to such instructions shall be binding on all of the Lenders.

     15.8 Certain Amendments. Neither this Credit Facility Agreement the Note
nor any of the Security Documents nor any terms hereof or thereof may be amended
unless such amendment is approved by the Borrower and the Majority Lenders,
provided that no such amendment shall, without the written consent of each
Lender affected thereby, (i) reduce the interest rate or extend the time of a
scheduled payment of principal or interest or fees on the Facility, or reduce
the principal amount of the Facility or any fees hereunder, (ii) increase or
decrease the Commitment of any Lender or subject any Lender to any additional
obligation (it being understood that a waiver of any Event of Default or any
mandatory repayment of Facility shall not constitute a change in the terms of
any Commitment of any Lender), (iii) amend, modify or waive any provision of
this Section 15.8, (iv) amend the definition of Majority Lenders or any other
definition referred to in this Section 15.8, (v) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this Credit
Facility Agreement, (vi) release any Security Party from any of its obligations
under any Security Document except as expressly provided herein or in such
Security Document or (vii) amend any provision relating to the maintenance of
collateral under Section 9.4; provided further that approval by all Lenders
shall be required for any amendment or waivers with respect to Section 5.3 of
this Credit Facility Agreement. All amendments approved by the Majority Lenders
under this Section 15.8 must be in writing and signed by the Borrower, each of
the Lenders comprising the Majority Lenders and, if applicable, each Lender
affected thereby and any such amendment shall be binding on all the Lenders,
provided, however, that any amendments or waivers with respect to Section 5.3 of
this Credit Facility Agreement must be in writing and signed by the Borrower and
all of the Lenders.
     15.9 Assumption re Event of Default. Except as otherwise provided in
Section 15.15, the Facility Agent shall be entitled to assume that no Event of
Default, or event which with the giving of notice or lapse of time, or both,
would constitute an Event of Default, has occurred and is continuing, unless the
Facility Agent has been notified by any Security Party of such fact, or has

41



--------------------------------------------------------------------------------



 



been notified by a Lender that such Lender considers that an Event of Default or
such an event (specifying in detail the nature thereof) has occurred and is
continuing. In the event that the Facility Agent shall have been notified by any
Security Party or any Lender in the manner set forth in the preceding sentence
of any Event of Default or of an event which with the giving of notice or lapse
of time, or both, would constitute an Event of Default, the Facility Agent shall
notify the Lenders and shall take action and assert such rights under this
Credit Facility Agreement, under the Note and under Security Documents as the
Majority Lenders shall request in writing.
     15.10 Limitations of Liability. Neither any Agent nor any of the Lenders
shall be under any liability or responsibility whatsoever:

  (a)   to any Security Party or any other person or entity as a consequence of
any failure or delay in performance by, or any breach by, any other Lenders or
any other person of any of its or their obligations under this Credit Facility
Agreement or under any Security Document;     (b)   to any Lender or Lenders as
a consequence of any failure or delay in performance by, or any breach by, any
Security Party of any of its respective obligations under this Credit Facility
Agreement, under the Note or under the Security Documents; or     (c)   to any
Lender or Lenders for any statements, representations or warranties contained in
this Credit Facility Agreement, in any Security Document or in any document or
instrument delivered in connection with the transaction hereby contemplated; or
for the validity, effectiveness, enforceability or sufficiency of this Credit
Facility Agreement, the Note, any Security Document or any document or
instrument delivered in connection with the transactions hereby contemplated.

     15.11 Indemnification of the Agents. The Lenders agree to indemnify each
Agent (to the extent not reimbursed by the Security Parties or any thereof), pro
rata according to the respective amounts of their Commitments, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including legal fees and expenses incurred in investigating claims
and defending itself against such liabilities) which may be imposed on, incurred
by or asserted against, such Agent in any way relating to or arising out of this
Credit Facility Agreement, the Note or any Security Document, any action taken
or omitted by such Agent thereunder or the preparation, administration,
amendment or enforcement of, or waiver of any provision of, this Credit Facility
Agreement, the Note or any Security Document, except that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct.
     15.12 Consultation with Counsel. Each of the Facility Agent and the
Security Trustee may consult with legal counsel reasonably selected by such
Agent and shall not be liable for any action taken, permitted or omitted by it
in good faith in accordance with the advice or opinion of such counsel.
     15.13 Resignation. Any Agent may resign at any time by giving sixty
(60) days’ written notice thereof to the other Agents, the Lenders and the
Borrower. Upon any such resignation, the Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by the
Lenders and shall have accepted such appointment within sixty (60) days after
the

42



--------------------------------------------------------------------------------



 



retiring Agent’s giving notice of resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent which shall be a bank or trust
company of recognized standing. Any resignation by an Agent pursuant to this
Section 15.13 shall be effective only upon the appointment of a successor Agent.
The appointment of any successor Agent shall be subject to the prior written
consent of the Borrower, such consent not to be unreasonably withheld. After any
retiring Agent’s resignation as Agent hereunder, the provisions of this
Section 15 shall continue in effect for its benefit with respect to any actions
taken or omitted by it while acting as Agent. Furthermore, the Facility Agent
has a right during the initial twelve (12) month period from the date of this
Credit Facility Agreement to transfer its role as Agent or Security Trustee to
any other Lender, and any such transfer shall not require the consent of the
Borrower or any other Lender under this Credit Facility Agreement.
     15.14 Representations of Lenders. Each Lender represents and warrants to
each other Lender and each Agent that:

  (a)   in making its decision to enter into this Credit Facility Agreement and
to make its Commitment available hereunder, it has independently taken whatever
steps it considers necessary to evaluate the financial condition and affairs of
the Security Parties, that it has made an independent credit judgment and that
it has not relied upon any statement, representation or warranty by any other
Lender or any Agent; and     (b)   so long as any portion of its Commitment
remains outstanding, it will continue to make its own independent evaluation of
the financial condition and affairs of the Security Parties.

     15.15 Notification of Event of Default. The Facility Agent hereby
undertakes to promptly notify the Lenders, and the Lenders hereby promptly
undertake to notify the Facility Agent and the other Lenders, of the existence
of any Event of Default which shall have occurred and be continuing of which the
Facility Agent or Lender has actual knowledge.
16. NOTICES AND DEMANDS
     16.1 Notices. All notices, requests, demands and other communications to
any party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and shall be given to the Borrower at
the address or telecopy number set forth below and to the Lenders and the Agents
at their address and telecopy numbers set forth in Schedule 1 or at such other
address or telecopy numbers as such party may hereafter specify for the purpose
by notice to each other party hereto. Each such notice, request or other
communication shall be effective (i) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified in this Section and telephonic
confirmation of receipt thereof is obtained or (ii) if given by mail, prepaid
overnight courier or any other means, when received at the address specified in
this Section or when delivery at such address is refused.
If to the Borrower:
c/o Rigdon Marine Corporation
815 Walker Street, Suite 750
Houston, Texas 77002

43



--------------------------------------------------------------------------------



 



United States of America
Facsimile: (703)236-0200
Attention: Larry T. Rigdon
with a copy to:
Lugenbuhl, Burke, Wheaton, Peck, Rankin & Hubbard
601 Poydras Street, Suite 2775
New Orleans, LA 70130
United States of America
Facsimile: (504)529-7418
Attention: Stewart F. Peck
17. MISCELLANEOUS
     17.1 Time of Essence. Time is of the essence with respect to this Credit
Facility Agreement but no failure or delay on the part of any Lender or any
Agent to exercise any power or right under this Credit Facility Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise by any
Lender or any Agent of any power or right hereunder preclude any other or
further exercise thereof or the exercise of any other power or right. The
remedies provided herein are cumulative and are not exclusive of any remedies
provided by law.
     17.2 Unenforceable, etc., Provisions — Effect. In case any one or more of
the provisions contained in this Credit Facility Agreement, the Note or in any
Security Document would, if given effect, be invalid, illegal or unenforceable
in any respect under any law applicable in any relevant jurisdiction, said
provision shall not be enforceable against the relevant Security Party, but the
validity, legality and enforceability of the remaining provisions herein or
therein contained shall not in any way be affected or impaired thereby.
     17.3 References. References herein to Sections, Exhibits and Schedules are
to be construed as references to sections of, exhibits to, and schedules to,
this Credit Facility Agreement, unless the context otherwise requires.
     17.4 Further Assurances. The Borrower agrees that if this Credit Facility
Agreement or any Security Document shall, in the reasonable opinion of the
Lenders, at any time be deemed by the Lenders for any reason insufficient in
whole or in part to carry out the true intent and spirit hereof or thereof, it
will execute or cause to be executed such other and further assurances and
documents as in the opinion of the Lenders may be required in order to more
effectively accomplish the purposes of this Credit Facility Agreement, the Note
or any Security Document.
     17.5 Prior Agreements, Merger. Any and all prior understandings and
agreements heretofore entered into between the Security Parties on the one part,
and the Agents or the Lenders, on the other part, whether written or oral, other
than the Mandate Letter, are superseded by and merged into this Credit Facility
Agreement and the other agreements (the forms of which are exhibited hereto) to
be executed and delivered in connection herewith to which the Security Parties,
the Agents and/or the Lenders are parties, which alone fully and completely
express the agreements between the Security Parties, the Agents and the Lenders.
     17.6 Entire Agreement; Amendments. This Credit Facility Agreement
constitutes the entire agreement of the parties hereto including all parties
added hereto pursuant to an Assignment and Assumption Agreement. Subject to
Section 15.8, any provision of this Credit Facility Agreement, the Note or any
Security Document may be amended or waived if, but only if, such

44



--------------------------------------------------------------------------------



 



amendment or waiver is in writing and is signed by the Borrower, the Agents and
the Majority Lenders . This Credit Facility Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument.
     17.7 Indemnification. The Borrower and, by its execution and delivery of
the Consent and Agreement set forth below, each of the other Security Parties
jointly and severally agree to indemnify each Lender and each Agent, their
respective successors and assigns, and their respective officers, directors,
employees, representatives and agents (each an “Indemnitee”) from, and hold each
of them harmless against, any and all losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of counsel for such Indemnitee in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that may at
any time (including, without limitation, at any time following the payment of
the obligations of the Borrower hereunder) be imposed on, asserted against or
incurred by, any Indemnitee as a result of, or arising out of or in any way
related to or by reason of, (a) any violation by any Security Party (or any
charterer or other operator of any Vessel) of any applicable Environmental Law,
(b) any Environmental Claim arising out of the management, use, control,
ownership or operation of property or assets by any Security Party (or, after
foreclosure, by any Lender or any Agent or any of their respective successors or
assigns), (c) the breach of any representation, warranty or covenant set forth
in Sections 2.1 (o) or 9.1(j), (d) the Facility (including the use of the
proceeds of the Facility and any claim made for any brokerage commission, fee or
compensation from any Person), of (e) the execution, delivery, performance or
non-performance of this Credit Facility Agreement, the Note, any Security
Document, or any of the documents referred to herein or contemplated hereby
(whether or not the Indemnitee is a party thereto). If and to the extent that
the obligations of the Security Parties under this Section are unenforceable for
any reason, the Borrower and, by its execution and delivery of the Consent and
Agreement set forth below, each of the other Security Parties jointly and
severally agree to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under applicable law. The obligations
of the Security Parties under this Section 17.7 shall survive the termination of
this Credit Facility Agreement and the repayment to the Lenders of all amounts
owing thereto under or in connection herewith.
     17.8 Headings. In this Credit Facility Agreement, Section headings are
inserted for convenience of reference only and shall not be taken into account
in the interpretation of this Credit Facility Agreement.
     17.9 Customer Identification. USA Patriot Act Notice; OFAC and Bank Secrecy
Act. The Agent hereby notifies the Borrower and each other Security Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, signed into law October 26, 2001) (the “Act”), and the Agent’s policies
and practices, the Agent and each of the Lenders is required to obtain, verify
and record certain information and documentation that identifies each Security
Party, which information includes the name and address of each Security Party
and such other information that will allow the Agent and the Lenders to identify
each Security Party in accordance with the Act. In addition, each Security Party
shall (a) ensure that no Person who owns a controlling interest in or otherwise
controls any Security Party or any subsidiary of any thereof is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Facility to violate any of the

45



--------------------------------------------------------------------------------



 



foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause any of its subsidiaries to
comply, with all applicable Bank Secrecy Act laws and regulations, as amended.
[Remainder of Page Intentionally Left Blank]

46



--------------------------------------------------------------------------------



 



          IN WITNESS whereof the parties hereto have caused this Credit Facility
Agreement to be duly executed by their duly authorized representatives as of the
day and year first above written.

            RIGDON MARINE CORPORATION
      By:   /s/ Larry T. Rigdon        Name:   Larry T. Rigdon        Title:  
Chairman        DVB BANK NV,
as Facility Agent and Security Trustee
      By:   /s/ Cornelis Overgaauw        Name:   Cornelis Overgaauw       
Title:   S.V.P.              By:   /s/ Evan Cohen       Name:   Evan Cohen     
  Title:   S.V.P.   

 



--------------------------------------------------------------------------------



 



         

            The Lenders:

DVB BANK NV,
      By:   /s/ Cornelis Overgaauw        Name:   Cornelis Overgaauw       
Title:   S.V.P.              By:   /s/ Evan Cohen        Name:   Evan Cohen     
  Title:   S.V.P.   

2



--------------------------------------------------------------------------------



 



         

Schedule 1

          Lenders   Commitment
 
       
DVB BANK NV
  $ 170,000,000  
Parklaan 2
       
3016 BB Rotterdam
       
The Netherlands
       
Attn:
       
Facsimile No.:
       
Telephone No.:
       

 



--------------------------------------------------------------------------------



 



Schedule 2
Vessels
A. Pre-existing Vessels

                  Vessel Name   Official Number   Registry/Flag   Classification
Society
ORLEANS
  1151394       United States   American Bureau of Shipping (“ABS”)
BOURBON
  1156133       United States   ABS
ROYAL
  1159200       United States   ABS
CHARTRES
  1160318       United States   ABS
IBERVILLE
  1163367       United States   ABS
BIENVILLE
  1163970       United States   ABS
CONTI
  1166313       United States   ABS
ST. LOUIS
  1167668       United States   ABS
TOULOUSE
  1169977       United States   ABS
ESPLANADE
  1173548       United States   ABS

B. GPA 654 Vessels

                                    Builder   Hull Number   To be registered
under Registry/Flag of   Classification Society
Bollinger Shipyards Lockport, LLC (“Bollinger”)
  521       United States   ABS
Bollinger
  522       United States   ABS
Bollinger
  523       United States   ABS
Bollinger
  524       United States   ABS

2



--------------------------------------------------------------------------------



 



                                                  Builder   Hull Number   To be
registered under Registry/Flag of   Classification Society
Bollinger
  525       United States   ABS
Bollinger
  526       United States   ABS
Bollinger
  527       United States   ABS
Bollinger
  528       United States   ABS
Bollinger
  529       United States   ABS
Bollinger
  530       United States   ABS

3



--------------------------------------------------------------------------------



 



Schedule 3
Disclosure
Liens:
Debt:

4



--------------------------------------------------------------------------------



 



Schedule 4
Approved Ship Brokers
Clarksons (Research Division)
St. Magnus House,
3 Lower Thames Street
London EC3R 6HE
United Kingdom
Derrick Offshore
Mount View House
10 The Mount
Guildford, Surrey GU2 4HN
United Kingdom
E.A. Gibson Shipbrokers
P.O. Box 278
Audrey House
16-20 Ely Place
London EC1P 1HP
United Kingdom
Fernley Offshore Supply AS
Grev Wedels pl. 9
P.O. Box 1158 Senturm
N-0107 OSL
Oslo
Norway
Marcon International
P.O. Box 1170
9 NW Front Street
Coupeville, WA 98239-1170
United States
R.S. Platou Offshore A.S.
Haakon VII’s gate 10
P.O. Box 1604 Vika
N-0119 Olso
Norway
ODS-Petrodata Consulting & Research
(Acquired Bassoe Offshore Consultants in 2002)
3200 Wilcrest Drive
Houston, Texas 77042
Rivers & Gulf Marine Surveyors
3250 9th Street
Harvey, Louisiana 70058
United States

5